

 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
dated as of March 24, 2010


among
APPLIED NATURAL GAS FUELS, INC.,
as Borrower,
and
NEW EARTH LNG, LLC
 
APPLIED LNG TECHNOLOGIES USA, L.L.C.
 
FLEET STAR, INC.
 
EARTH LEASING, INC.
 
ARIZONA LNG, L.L.C.


as Loan Parties,

 


FOURTH THIRD LLC,
as an Initial Lender


CASTLERIGG PNG INVESTMENTS, LLC,
as an Initial Lender


ANY OTHER FINANCIAL INSTITUTIONS PARTY
HERETO FROM TIME TO TIME,
as additional Lenders,


and


FOURTH THIRD LLC
as Agent


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page

Section 1.
   
Definitions; Interpretation
    1     1.1.    
Definitions
    1     1.2.    
Interpretation
    12  
Section 2.
   
Credit Facilities
    12     2.1.    
Commitments
    12             2.1.1.  
Fourth Third Loan
    12             2.1.2.  
Castlerigg Loan
    13     2.2.    
Loan Accounting
    13             2.2.1.  
Recordkeeping
    13             2.2.2.  
Notes
    13     2.3.    
Interest
    14             2.3.1.  
Interest Rate
    14             2.3.2.  
Interest Payments
    14             2.3.3.  
Computation of Interest
    14     2.4.    
Prepayment
    14             2.4.1.  
Voluntary Prepayment
    14             2.4.2.  
Mandatory Prepayment
    15             2.4.3.  
All Prepayments
    15     2.5.    
Repayment
    15     2.6.    
Payment
    15             2.6.1.  
Making of Payments
    15             2.6.2.  
Application of Payments and Proceeds
    16             2.6.3.  
Payment Dates
    17             2.6.4.  
Set-off
    17             2.6.5.  
Proration of Payments
    17  
Section 3.
   
Yield Protection
    17     3.1.    
Taxes
    17     3.2.    
Increased Cost
    19     3.3.    
Mitigation of Circumstances; Replacement of Lenders
    20     3.4.    
Conclusiveness of Statements; Survival
    20  
Section 4.
   
Conditions Precedent
    20     4.1.    
Reorganization Plan
    20     4.2.    
Confirmation Order
    21     4.3.    
Borrower Stock
    21  







 
 

--------------------------------------------------------------------------------

 





  4.4.    
Delivery of Loan Documents
    21     4.5.    
Representations and Warranties
    22     4.6.    
No Default
    22     4.7.    
Diligence
    23     4.8.    
No Material Adverse Change
    23  
Section 5.
   
Representations and Warranties
    23     5.1.    
Organization
    23     5.2.    
Authorization; No Conflict
    23     5.3.    
Validity; Binding Nature
    23     5.4.    
Financial Condition
    24     5.5.    
No Material Adverse Change
    24     5.6.    
Litigation
    24     5.7.    
Ownership of Properties; Liens
    24     5.8.    
Capitalization
    24     5.9.    
Pension Plans
    25     5.10.    
Compliance with Law; Investment Company Act; Other Regulated Entities
    25     5.11.    
Margin Stock
    26     5.12.    
Taxes
    26     5.13.    
Solvency
    26     5.14.    
Environmental Matters
    26     5.15.    
Insurance
    27     5.16.    
Information
    27     5.17.    
Intellectual Property
    27     5.18.    
Labor Matters
    28     5.19.    
No Default
    28     5.20.    
Foreign Assets Control Regulations and Anti-Money Laundering
    28             5.20.1.  
OFAC
    28             5.20.2.  
Patriot Act
    28  
Section 6.
   
Affirmative Covenants
    28     6.1.    
Information
    29             6.1.1.  
Annual Report
    29             6.1.2.  
Interim Reports
    29             6.1.3.  
Compliance Certificate
    29             6.1.4.  
Reports to SEC and Shareholders
    29  





 
 

--------------------------------------------------------------------------------

 





        6.1.5.  
Notice of Default; Litigation; ERISA Matters
    29           6.1.6.  
Management Report
    30           6.1.7.  
Projections
    30           6.1.8.  
Other Information
    31     6.2.    
Books; Records; Inspections
    31     6.3.    
Maintenance of Property; Insurance
    31     6.4.    
Compliance with Laws; Payment of Taxes and Liabilities
    32     6.5.    
Maintenance of Existence
    32     6.6.    
Employee Benefit Plans
    32     6.7.    
Environmental Matters
    33     6.8.    
Further Assurances
    33     6.9.    
Collateral Access Agreements
    34  
Section 7.
   
Negative Covenants
    34     7.1.    
Debt
    34     7.2.    
Liens
    35     7.3.    
Subsidiaries
    36     7.4.    
Restricted Payments
    37     7.5.    
Mergers; Consolidations; Asset Sales
    37     7.6.    
Modification of Organizational Documents
    37     7.7.    
Use of Proceeds
    38     7.8.    
Transactions with Affiliates and Former Affiliates
    38     7.9.    
Inconsistent Agreements
    38     7.10.    
Business Activities
    38     7.11.    
Investments
    38     7.12.    
Fiscal Year
    39     7.13.    
Financial Covenants
    39             7.13.1.  
Fixed Charge Coverage Ratio
    39             7.13.2.  
EBITDA
    39             7.13.3.  
Capital Expenditures
    40     7.14.    
Deposit Accounts and Securities Accounts
    40     7.15.    
Sale-Leasebacks
    40     7.16.    
Hazardous Substances
    40     7.17.    
Reorganization Plan
    41  
Section 8.
   
Events of Default; Remedies
    41  





 
 

--------------------------------------------------------------------------------

 





  8.1.    
Events of Default
    41             8.1.1.  
Non-Payment of Credit
    41             8.1.2.  
Default Under Other Debt
    41             8.1.3.  
Bankruptcy; Insolvency
    41             8.1.4.  
Non-Compliance with Loan Documents
    41             8.1.5.  
Representations; Warranties
    42             8.1.6.  
Pension Plans
    42             8.1.7.  
Judgments
    42             8.1.8.  
Invalidity of Collateral Documents
    42             8.1.9.  
Invalidity of Intercreditor Provisions
    43             8.1.10.  
Invalidity of Greenfield Intercreditor Agreement
    43             8.1.11.  
Change of Control
    43     8.2.    
Remedies
    43  
Section 9.
   
Agent
    44     9.1.    
Appointment; Authorization
    44     9.2.    
Delegation of Duties
    44     9.3.    
Limited Liability
    44     9.4.    
Reliance
    44     9.5.    
Notice of Default
    45     9.6.    
Credit Decision
    45     9.7.    
Indemnification
    46     9.8.    
Agent Individually
    46     9.9.    
Successor Agent
    46     9.10.    
Collateral Matters
    47  
Section 10.
   
Miscellaneous
    47     10.1.    
Waiver; Amendments
    47     10.2.    
Notices
    48     10.3.    
Computations
    48     10.4.    
Costs; Expenses
    48     10.5.    
Indemnification by Borrower
    49     10.6.    
Marshaling; Payments Set Aside
    49     10.7.    
Nonliability of Lenders
    50     10.8.    
Assignments; Participations
    50             10.8.1.  
Assignments
    50             10.8.2.  
Participations
    51     10.9.    
Confidentiality
    52  





 
 

--------------------------------------------------------------------------------

 





  10.10.  
Captions
    52     10.11.  
Nature of Remedies
    52     10.12.  
Counterparts
    53     10.13.  
Severability
    53     10.14.  
Entire Agreement
    53     10.15.  
Successors; Assigns
    53     10.16.  
Governing Law
    53     10.17.  
Forum Selection; Consent to Jurisdiction
    54     10.18.  
Waiver of Jury Trial
    54     10.19.  
Collateral Agent
    54  







 
 

--------------------------------------------------------------------------------

 

Annexes
Annex I                      Commitments and Pro Rata Shares
Annex II                     Addresses




Exhibits
Exhibit A                     Form of Assignment Agreement
Exhibit B                      Form of Compliance Certificate
Exhibit C                      Form of Note


Schedules
Schedule 1.1                               Specified Vehicles
Schedule 5.6                               Litigation
Schedule 5.8                               Capitalization
Schedule 5.12                             Taxes
Schedule 5.14                             Environmental Matters
Schedule 5.15                             Insurance
Schedule 5.18                             Labor Matters
Schedule 7.1                               Existing Debt
Schedule 7.2                               Existing Liens
Schedule 7.11                             Existing Investments
Schedule 7.14                             Bank Accounts





 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This Credit Agreement dated as of March 24, 2010, (as amended, restated or
otherwise modified from time to time, this “Agreement”) is made among APPLIED
NATURAL GAS FUELS, INC., a Nevada corporation, F/K/A PNG VENTURES, INC.,   a
Nevada corporation (“Borrower”), the Loan Parties named herein, FOURTH THIRD
LLC, a Delaware limited liability company (in its individual capacity, “Fourth
Third”), as an initial Lender (as defined below) hereunder, CASTLERIGG PNG
INVESTMENTS, LLC, a Delaware limited liability company (“Castlerigg”), as an
initial Lender hereunder, any other financial institution that may become a
Lender hereunder, and Fourth Third, not individually, but as Agent.
 
WHEREAS, on September 9, 2009 (the “Petition Date”), the Borrower and its
Subsidiaries commenced Chapter 11 Case No. 09-13162 (the “Chapter 11 Case”) by
filing voluntary petitions for reorganization under Chapter 11, 11 U.S.C. 101 et
seq. (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”);
 
WHEREAS, in order to fulfill the closing date requirements set forth in the
Reorganization Plan (as hereinafter defined) as they relate to Fourth Third and
Castlerigg, Borrower and the other Loan Parties have agreed to enter into this
Agreement with Fourth Third and Castlerigg evidencing their agreement to incur
certain Debt (as hereinafter defined) and make certain covenants as hereinafter
set forth.
 
Section 1.
Definitions; Interpretation.

 
1.1.           Definitions.
 
When used herein the following terms shall have the following meanings:
 
Acceleration Event means the occurrence of any of the following:  (i) an Event
of Default under Section 8.1.3; (ii) an Event of Default under Section 8.1.1 and
the termination of the Commitments pursuant to Section 8.2; or (iii) any other
Event of Default under Section 8.1 and the election by the Required Lenders to
declare the Obligations to be due and payable pursuant to Section 8.2.
 
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the capital stock, partnership interests, membership interests
or equity of any Person, or otherwise causing any Person to become a Subsidiary,
or (c) a merger or consolidation or any other combination with another Person
(other than a Person that is already a Subsidiary).
 
Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof which is engaged in making, purchasing, holding or
otherwise investing in commercial loans. A Person shall be deemed to be
“controlled
 

 
 

--------------------------------------------------------------------------------

 

by” any other Person if such Person possesses, directly or indirectly, power to
vote 10% or more of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managers or power to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.  Unless expressly stated otherwise herein, neither Agent
nor any Lender shall be deemed an Affiliate of any Loan Party.
 
Agent means Fourth Third in its capacity as agent for all Lenders hereunder and
any successor thereto in such capacity.
 
Agreement has the meaning set forth in the Preamble.
 
Approved Fund means (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of business and is advised or managed by
(i) a Lender, (ii) an Affiliate of a Lender, (iii) the same investment advisor
that manages a Lender or (iv) an Affiliate of an investment advisor that manages
a Lender or (b) any finance company, insurance company or other financial
institution which temporarily warehouses loans for any Lender or any Person
described in clause (a) above.
 
Assignee has the meaning set forth in Section 10.8.1.
 
Assignment Agreement means an agreement substantially in the form of Exhibit A.
 
Board of Directors has the meaning ascribed to it in Section 6.10.
 
Borrower has the meaning set forth in the Preamble.
 
Borrower Stock means the common stock of Borrower as authorized and constituted
as of the Closing Date.
 
Business Day means any day on which commercial banks are open for commercial
banking business in San Francisco, California and New York, New York, and on
which dealings are carried on in the London interbank eurodollar market.
 
Calculation Date means each of the Closing Date and the 15th day of each
calendar month thereafter.
 
Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower and its Subsidiaries, but excluding expenditures made in connection
with the replacement, substitution or restoration of assets to the extent
financed (a) from insurance proceeds (or other similar recoveries) paid on
account of the loss of or damage to the assets being replaced or restored, (b)
with cash awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, or (c) with cash proceeds of
Dispositions that are reinvested in accordance with this Agreement.
 
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
 

 
 

--------------------------------------------------------------------------------

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least A-l by Standard & Poor’s Ratings Group or P-l by Moody’s
Investors Service, Inc., (c) any certificate of deposit (or time deposit
represented by a certificate of deposit) or banker’s acceptance maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender (or by a commercial banking institution
that is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than $500,000,000), (d) any repurchase
agreement entered into with any Lender (or commercial banking institution of the
nature referred to in clause (c) above) which (i) is secured by a fully
perfected security interest in any obligation of the type described in any of
clauses (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder,
(e) money market accounts or mutual funds which invest predominantly in assets
satisfying the foregoing requirements and (f) other short term liquid
investments approved in writing by Agent.
 
Castlerigg shall has the meaning set forth in the preamble hereto.
 
Castlerigg A Loan means a loan in the principal amount of $250,000 made by
Castlerigg to the Borrower on the Closing Date pursuant to Section 2.1.2.
 
Castlerigg B Loan means a loan in the principal amount of $5,500,000 made by
Castlerigg to the Borrower on the Closing Date pursuant to Section 2.1.2.
 
Castlerigg Investment means the cash being invested by Castlerigg as equity in
the Borrower on the Closing Date.
 
Castlerigg Loans means the Castlerigg A Loan and the Castlerigg B Loan,
aggregating in principal amount the Castlerigg Loan Commitment made to Borrower
on the Closing Date pursuant to Section 2.1.2.
 
Castlerigg Loan Commitment means the commitment of Castlerigg to make the
Castlerigg Loans to Borrower in the principal amount of $5,750,000 on the
Closing Date.
 
Castlerigg Shares means 5,300,000 shares of Borrower Stock issued to Castlerigg
by Borrower on the Closing Date, representing, on a fully diluted basis, 26.50%
of the issued and outstanding Borrower Stock on such date.
 
Closing Date means the date on which the conditions set forth in Section 4.1
have been satisfied or waived by the Lenders.
 
Collateral means all property and interests in property and proceeds thereof now
owned or hereafter acquired by any Loan Party and any other Person who has
granted a Lien to the Agent, in or upon which a Lien now or hereafter exists in
favor of any Lender or the Agent for the benefit of the Agent and Lenders,
whether under this Agreement or under any other documents executed by any such
Persons and delivered to the Agent.
 

 
 

--------------------------------------------------------------------------------

 

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Agent pursuant to which a mortgagee or lessor of real property
on which Collateral is stored or otherwise located, or a warehouseman, processor
or other bailee of Inventory or other property owned by any Loan Party,
acknowledges the Liens of Agent and waives (or, if approved by Agent,
subordinates) any Liens held by such Person on such property, and, in the case
of any such agreement with a mortgagee or lessor, permits Agent reasonable
access to and use of such real property during the continuance of an Event of
Default to assemble, complete and sell any Collateral stored or otherwise
located thereon.
 
Collateral Documents means, collectively, the Guarantee and Collateral
Agreement, each Mortgage, and each other agreement or instrument pursuant to or
in connection with which any Loan Party or any other Person grants a security
interest in any Collateral to Agent for the benefit of Lenders, each as amended,
restated or otherwise modified from time to time.
 
Commitment means, as to any Lender, such Lender’s Pro Rata Share of the Loan
Commitments.
 
Compliance Certificate means a certificate substantially in the form of Exhibit
B.
 
Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter, beginning with the Fiscal Quarter ending
March 31, 2011.
 
Confirmation Order has the meaning set forth in Section 4.1.1.
 
Consolidated Net Income means, with respect to Borrower and its Subsidiaries for
any period, the consolidated net income (or loss) of Borrower and its
Subsidiaries for such period, excluding (i) consolidated net income of any
Person for any period prior to such Person becoming a Subsidiary, (ii) any gains
or losses from Dispositions, (iii) any extraordinary gains or extraordinary
losses, (iv) any net income of any Subsidiary to the extent that such Subsidiary
is unable, by virtue of any legal or contractual prohibition, from distributing
such net income to the Borrower, and (iv) any gains or losses from discontinued
operations.
 
Contingent Obligation means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person.  The amount of any Person’s
obligation in respect of any Contingent Obligation shall (subject to any
limitation set forth therein) be deemed to be the principal amount of the debt,
obligation or other liability supported thereby.
 
Control Agreement means a tri-party deposit account, securities account or
commodities account Control Agreements by and among the applicable Loan Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance reasonably satisfactory in all respects to Agent
and in any event providing to Agent “control” of such deposit account,
securities or commodities account within the meaning of Articles 8 and 9 of the
UCC.
 

 
 

--------------------------------------------------------------------------------

 

Control Group means Fourth Third and Castlerigg, and their respective Affiliates
at any time owing or controlling any equity interests in Borrower.
 
Controlled ERISA Group means all members of a Controlled ERISA Group of
corporations and all members of a Controlled ERISA Group of trades or businesses
(whether or not incorporated) under common control which, together with a Loan
Party, are treated as a single employer under Section 414 of the IRC or Section
4001 of ERISA.
 
Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person (with the amount thereof
being measured as the fair market value of such property), (f) all obligations,
contingent or otherwise, with respect to letters of credit (whether or not
drawn), banker’s acceptances and surety bonds issued for the account of such
Person, (g) all Hedging Obligations of such Person, (h) all Contingent
Obligations of such Person, (i) all non-compete payment obligations and earn-out
and similar obligations, (j) all obligations of such Person in respect of
capital stock issued by such Person, to the extent that such Person is obligated
to redeem, retire or repurchase such capital stock or set apart any funds
therefor, on or prior to the date one year after the Maturity Date, (k) all
indebtedness of the types listed in (a) through (j) or (l) of any partnership of
which such Person is a general partner, (k) all obligations of such Person under
any synthetic lease transaction, where such obligations are considered borrowed
money indebtedness for tax purposes but the transaction is classified as an
operating lease in accordance with GAAP and (l) trade accounts payable.
 
Default means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.
 
Default Rate has the meaning set forth in Section 2.3.1.
 
Disposition means, as to any asset or right of any Loan Party, (a) any sale,
lease, assignment or other transfer (other than to Borrower or any of its
Wholly-Owned Domestic Subsidiaries), (b) any loss, destruction or damage thereof
or (c) any condemnation, confiscation, requisition, seizure or taking thereof,
excluding (i) Dispositions in any Fiscal Year, the Net Cash Proceeds of which do
not in the aggregate exceed $250,000, or in the case of any Disposition
described in clause (b) above, $150,000, (ii) the sale or other transfer of
Inventory in the ordinary course of business and (iii) any transfers of cash.
 
Dollar and $ mean lawful money of the United States of America.
 
Domestic Loan Party Subsidiary means each Domestic Subsidiary of Borrower.
 
Domestic Subsidiary means any Subsidiary that is incorporated or organized under
the laws of a State within the United States of America or the District of
Columbia.
 

 
 

--------------------------------------------------------------------------------

 

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income for such period,
(i) Interest Expense, (ii) income tax expense, (iii) depreciation and
amortization and (iv)  transaction expenses incurred in connection with the
financing contemplated by this Agreement.
 
Eligible Assignee means (i) a Lender, (ii) an affiliate of a Lender, (iii) any
Approved Fund or (iv) any other Person (other than a natural person) approved by
the Required Lenders; provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower, any other Loan Party or any of its or
their Affiliates
 
Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility under or for violation of any Environmental Law, or for release
or injury to the environment or any Person or property or natural resources.
 
Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, including
all amendments, together with all administrative orders, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to health and safety, or pollution or protection of the environment,
natural resources or workplace, including any of the foregoing relating to the
presence, use, production, recycling, reclamation, generation, handling,
transport, treatment, storage, disposal, distribution, discharge, release,
emission, control, cleanup or investigation or management of any Hazardous
Substance.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended.
 
Event of Default means any of the events described in Section 8.1.
 
Excluded Taxes has the meaning set forth in Section 3.1(a).
 
Executive Order 13224 has the meaning set forth in Section 5.21.1.
 
Fiscal Quarter means a fiscal quarter of a Fiscal Year.
 
Fiscal Year means the fiscal year of Borrower and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year.
 
Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a)
the total for such Computation Period of EBITDA minus all Capital Expenditures
to (b) the sum for such Computation Period of (i) Interest Expense of
Borrower and its Subsidiaries accrued during such period and payable in cash,
plus (ii) required payments of principal of Debt (including the Loan), plus
(iii) income tax expense.
 
Foreign Lender means any Lender that is not a United States person under and as
defined in Section 7701(a)(30) of the IRC.
 
Foreign Subsidiary means any Subsidiary that is not a Domestic Subsidiary.
 

 
 

--------------------------------------------------------------------------------

 

Fourth Third has the meaning set forth in the preamble hereto.
 
Fourth Third Loan means the term loan from Fourth Third in a principal amount
equal to the Fourth Third Loan Commitment made to Borrower on the Closing Date
pursuant to Section 2.1.1.
 
Fourth Third Loan Commitment means the commitment of Fourth Third to make a term
loan to Borrower in the principal amount of $9,800,000 on the Closing Date.
 
Fourth Third Shares means 13,200,000 shares of Borrower Stock issued to Fourth
Third by Borrower on the Closing Date, representing, on a fully diluted basis,
66.00% of the issued and outstanding Borrower Stock on such date.
 
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
 
GAAP means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.
 
Governmental Authority means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
Greenfield shall mean Greenfield Commercial Credit, LLC, its successors and
assigns.
 
Greenfield Debt shall mean Debt that is incurred by the Borrower and its
Subsidiaries in respect of a revolving credit facility of $2,000,000 opened in
favor of the Loan Parties, or certain of them, by Greenfield as of Closing Date,
and any refinancing thereof on terms (including principal amount, term, interest
rate and collateral) acceptable to the Agent and the Required Lenders, provided
that any lender extending such refinancing must agree to execute an
intercreditor agreement with Agent for the benefit of Lenders on substantially
the same terms as reflected in the Greenfield Intercreditor Agreement.
 
Greenfield Debt Documents shall mean the “Revolving Credit Documents,” as
defined in the Greenfield Intercreditor Agreement.
 
Greenfield Intercreditor Agreement shall mean the Intercreditor Agreement, dated
the Closing Date, among Agent, Greenfield and the Loan Parties, as amended,
restated or otherwise modified from time to time, together with any
intercreditor agreement entered into by a refinancing lender in respect of the
Greenfield Debt, as provided in the definition thereof.
 

 
 

--------------------------------------------------------------------------------

 

Greenfield Liens shall mean the Liens of Greenfield on portions of the
Collateral as security for the payment in full of the Greenfield Debt, subject
to the terms and conditions of the Greenfield Intercreditor Agreement.
 
Guarantee and Collateral Agreement means the Guarantee and Collateral Agreement,
dated as of the Closing Date, made by each Loan Party and other grantor or
pledgor signatory thereto in favor of Agent, as amended, restated or otherwise
modified from time to time.
 
Hazardous Substances means any waste, chemical, substance, or material listed,
defined, classified, or regulated as a hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, or hazardous, dangerous or radioactive
material, chemical or waste or otherwise regulated by any Environmental Law,
including, without limitation, any petroleum or any derivative, waste, or
byproduct thereof, radon, asbestos, and polychlorinated biphenyls.
 
Hedging Obligation means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices.  The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.
 
Indemnified Liabilities has the meaning set forth in Section 10.5.
 
Interest Expense means for any period the consolidated interest expense of
Borrower and its Subsidiaries for such period (including all imputed interest on
Capital Leases).
 
Inventory means all the “inventory” (as such term is defined in the UCC) of the
Borrower and its Subsidiaries, including, but not limited to, all merchandise,
raw materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
the Borrower’s or such Subsidiary’s custody or possession, including inventory
on the premises of others and items in transit.
 
Investment means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of obligations of any other Person (other than travel and similar
advances to employees in the ordinary course of business) or (d) the making of
an Acquisition.
 
IRC means the Internal Revenue Code of 1986, as amended.
 
Legal Costs means, with respect to any Person, (a) all reasonable fees and
charges of any counsel, accountants, auditors, appraisers, consultants and other
professionals to such Person, (b) the reasonable allocable cost of internal
legal services of such Person and all reasonable disbursements of such internal
counsel and (c) all court costs and similar legal expenses.
 

 
 

--------------------------------------------------------------------------------

 

Lender Party has the meaning set forth in Section 10.5.
 
Lenders means and includes Fourth Third and Castlerigg, initially, and
subsequent to the Closing Date any Eligible Assignees of either of them.
 
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
 
Loan Commitments means the Fourth Third Loan Commitment and the Castlerigg Loan
Commitment.
 
Loan Documents means this Agreement, the Notes, the Collateral Documents, the
Intercreditor Agreement, and all other documents, instruments and agreements
delivered in connection with the foregoing, all as amended, restated or
otherwise modified from time to time.
 
Loans means the Fourth Third Loan and the Castlerigg Loans.
 
Loan Party means Borrower and each Subsidiary of Borrower.
 
Loan Party Subsidiary means each Subsidiary of Borrower.
 
Margin Stock means any “margin stock” as defined in Regulation T, U or X of the
FRB.
 
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, prospects, properties or
condition (financial or otherwise) of Loan Parties taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform in any material
respect any of its Obligations under any Loan Document or (c) a material adverse
effect upon any substantial portion of the Collateral under the Collateral
Documents or upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document.
 
Maturity Date means the fourth (4th) anniversary of the Closing Date.
 
Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Agent a Lien on a real property interest of any Loan Party,
each as amended, restated or otherwise modified from time to time.
 
Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any member of the Controlled ERISA
Group may have any liability.
 
Net Cash Proceeds means:
 
(a)           with respect to any Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance and by way
of deferred payment
 

 
 

--------------------------------------------------------------------------------

 

of principal pursuant to a note, installment receivable or otherwise, but only
as and when received) received by any Loan Party pursuant to such Disposition
net of (i) the reasonable direct costs relating to such Disposition (including
sales commissions and legal, accounting and investment banking fees, commissions
and expenses), (ii) any portion of such proceeds deposited in an escrow account
pursuant to the documentation relating to such Disposition (provided that such
amounts shall be treated as Net Cash Proceeds upon their release from such
escrow account to the applicable Loan Party), (iii) taxes paid or reasonably
estimated by Borrower to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (iv) amounts required to be applied to the repayment of any Debt
secured by a Lien (permitted hereunder) prior to the Lien of Agent on the asset
subject to such Disposition, and (v) so long as no Event of Default exists (or
if an Event of Default exists, only with the prior written consent of Required
Lenders) (A) with respect to any Disposition described in clause (a) of the
definition thereof, all money actually applied within 180 days, or within 360
days pursuant to a binding agreement executed within 180 days, to replace such
assets with assets performing the same or similar functions, and (B) with
respect to any Disposition described in clause (b) or (c) of the definition
thereof, all money actually applied within 180 days, or within 360 days pursuant
to a binding agreement executed within 180 days, to repair, replace or
reconstruct damaged property or property affected by loss, destruction, damage,
condemnation, confiscation, requisition, seizure or taking; and
 
(b)           with respect to any issuance of equity securities, the aggregate
cash proceeds received by Borrower or any Subsidiary of Borrower pursuant to
such issuance, net of the reasonable direct costs relating to such issuance
(including reasonable sales and underwriter’s commission).
 
Non-Excluded Taxes has the meaning set forth in Section 3.1(a).
 
Note means a promissory note substantially in the form of Exhibit C, as the same
may be replaced, substituted, amended, restated or otherwise modified from time
to time.
 
Obligations means all liabilities, indebtedness and obligations (monetary
(including interest accrued at the rate provided in the applicable Loan Document
after the commencement of a bankruptcy proceeding whether or not a claim for
such interest is allowed) or otherwise) of any Loan Party under this Agreement,
any other Loan Document, any Collateral Document or any other document or
instrument executed in connection herewith or therewith and all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate,
in each case howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due.
 
OFAC has the meaning set forth in Section 6.4(a).
 
Paid in Full means, with respect to any Obligations, the payment in full in cash
and performance of all such Obligations.
 
Participant has the meaning set forth in Section 10.8.2.
 

 
 

--------------------------------------------------------------------------------

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
 
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which Borrower or any member of the Controlled ERISA Group may
have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.
 
Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
 
Plan Documents has the meaning set forth in Section 4.1.1.
 
Plan Effective Date has the meaning set forth in Section 4.1.
 
Pro Rata Share means, with respect to any Lender, the applicable percentage (as
adjusted from time to time in accordance with the terms hereof) specified
opposite such Lender’s name on Annex I (or in such Lender’s Assignment
Agreement) which corresponds to each Loan Commitment, which percentage shall be
with respect to such Loan if the Loan Commitment has terminated.
 
Reorganization Plan has the meaning set forth in Section 4.1.1.
 
Replacement Lender has the meaning set forth in Section 3.5(b).
 
Required Lenders means Lenders holding more than 75% of the aggregate
outstanding principal amount of the Loans at any time.
 
Securitization has the meaning set forth in Section 10.9.
 
Shareholders Agreement means an agreement dated as of the Closing Date among the
Borrower, Fourth Third and Castlerigg concerning the Borrower Stock, the Fourth
Third Shares and the Castlerigg Shares.
 
Specified Vehicles means those thirty-two (32) Titled Vehicles of the Loan
Parties set forth and described on Schedule 1.1 attached hereto, together with
all replacements, substitutes and additions thereto.
 
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than 50% of the ordinary voting power for the election of directors or
other managers of such corporation, partnership, limited liability company or
other entity.  Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Borrower.
 

 
 

--------------------------------------------------------------------------------

 

Tax Returns has the meaning set forth in Section 5.12.
 
Titled Vehicle means a vehicle owned by a Loan Party for which a certificate of
title has been issued by any jurisdiction pursuant to a statute described in
section 9-311(a)(2) or 9-311(a)(3) of the UCC, a security interest in which
against such Loan Party can be perfected only by notation on the certificate of
title.
 
UCC means the Uniform Commercial Code as in effect in from time to time in the
State of New York.
 
Wholly-Owned Domestic Subsidiary means any Wholly-Owned Subsidiary that is a
Domestic Subsidiary.
 
Wholly-Owned Subsidiary means, as to any Subsidiary, all of the equity interests
of which (except directors’ qualifying shares) are at the time directly or
indirectly owned by Borrower and/or another Wholly-Owned Subsidiary of Borrower.
 
1.2.           Interpretation.
 
In the case of this Agreement and each other Loan Document, (a) the meanings of
defined terms are equally applicable to the singular and plural forms of the
defined terms; (b) Annex, Exhibit, Schedule and Section references are to such
Loan Document unless otherwise specified; (c) the term “including” is not
limiting and means “including but not limited to”; (d) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation; (f) this Agreement and
the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, all of which are
cumulative and each shall be performed in accordance with its terms; and (g)
this Agreement and the other Loan Documents are the result of negotiations among
and have been reviewed by counsel to Agent, Borrower, Lenders and the other
parties hereto and thereto and are the products of all parties; accordingly,
they shall not be construed against Agent or Lenders merely because of Agent’s
or Lenders’ involvement in their preparation.
 
Section 2.
Credit Facilities.

 
2.1.           Commitments.
 
2.1.1.                Fourth Third Loan.
 
On the terms and subject to the conditions of this Agreement, Fourth Third,
acting severally and for itself alone, agrees to lend to Borrower on the Closing
Date the entire amount of the Fourth Third Loan Commitment, after which the
Fourth Third Loan Commitment shall terminate and no
 

 
 

--------------------------------------------------------------------------------

 

portion of the Fourth Third Loan may be re-borrowed once repaid.  The entire
proceeds of the Fourth Third Loan shall be retained by Fourth Third, together
with the Fourth Third Shares, in exchange for, and in an full satisfaction of,
the amount owing to Fourth Third and constituting the “Medley Secured Claim” in
the Bankruptcy Case, as contemplated by the Recapitalization Plan.
 
2.1.2.                Castlerigg Loan.
 
On the terms and subject to the conditions of this Agreement, Castlerigg, acting
severally and for itself alone, agrees to lend to Borrower on the Closing Date
the entire amount of the Castlerigg Loan Commitment, after which the Castlerigg
Loan Commitment shall terminate, and no portion of the Castlerigg Loans may be
re-borrowed once repaid.  The proceeds of the Castlerigg Loan A Loan shall be
retained by Castlerigg in payment of the “Castlerigg Loan” heretofore provided
to Borrower pursuant to the “Premium Financing Order” issued in the Chapter 11
Case.  The Castlerigg B Loan, together with the Castlerigg Investment, shall be
disbursed to Borrower, for the purposes set forth in the Recapitalization Plan,
with any remainder to be used as working capital and for other, general
corporate purposes to the extent not in violation of the terms of this
Agreement, for the purposes set forth in the Recapitalization Plan, and the
Borrower shall issue the Castlerigg Shares to Castlerigg in consideration
thereof, all on the Closing Date.
 
2.2.           Loan Accounting.
 
2.2.1.                Recordkeeping.
 
Agent, on behalf of each Lender, shall record in its records the date and amount
of the share of the Loan made by each Lender and each repayment thereof.  The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loan owing and unpaid.  The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of Borrower hereunder or
under any Note to repay the principal amount of each Loan hereunder, together
with all interest accruing thereon.
 
2.2.2.                Notes.
 
At the request of any Lender, the share of each Loan made by such Lender shall
be evidenced by a Note, with appropriate insertions, payable to the order of
such Lender in a face principal amount equal to the sum of such Lender’s Pro
Rata Share of such Loan and payable in such amounts and on such dates as are set
forth herein.
 

 
 

--------------------------------------------------------------------------------

 

    2.3.             Interest.
 
2.3.1.                Interest Rate.
 
Borrower promises to pay interest on the unpaid principal amount of each Loan
for the period commencing on the Closing Date until such Loan is Paid in Full at
a rate per annum equal to ten percent (10.0%) simple interest per annum;
provided, that (i) at any time an Event of Default exists, if requested by the
Agent or the Required Lenders, the aforesaid interest rate shall be increased by
eight percent (8.0%) simple interest per annum (and, in the case of Obligations
other than the Loan, such Obligations shall bear interest at two percentage
points per annum in excess of their contract interest rate) (any such increased
rate, the “Default Rate”), (ii) any such increase may thereafter be rescinded by
Required Lenders, notwithstanding Section 10.1, and (iii) upon the occurrence of
an Event of Default under Section 8.1.1 or 8.1.3, any such increase described in
the foregoing clause (i) shall occur automatically.  In no event shall interest
payable on the Loans by Borrower to Agent and Lenders hereunder exceed the
maximum rate permitted under applicable law, and if any such provision of this
Agreement is in contravention of any such law, such provision shall be deemed
modified to limit such interest to the maximum rate permitted under such law.
 
2.3.2.                Interest Payments.
 
Interest accrued on the Castlerigg A Loan during the period from the Closing
Date until the Castlerigg A Loan is Paid in Full shall be paid monthly, in cash,
in arrears, beginning with the calendar month ending March 31, 2010.  Interest
accrued on each Loan, other than the Castlerigg A Loan, during the period from
the Closing Date through the first anniversary of the Closing Date (the “PIK
Period”) shall be paid-in-kind and added to the principal amount of the Loan on
a monthly basis, in arrears, beginning with the calendar month ending March
31,  2010.  Commencing with the end of the first calendar quarter ending after
the PIK Period has expired, interest on each Loan, other than the Castlerigg A
Loan, shall be paid in cash to each Lender on a quarterly basis, on the first
day of each calendar quarter (for such calendar quarter, or portion thereof),
and, to the extent not paid in advance, upon a prepayment of each such Loan in
accordance with Section 2.4 and at maturity, in each case, in cash.  After
maturity and at any time an Event of Default exists, all accrued interest on the
Loans shall be payable in cash on demand at the rates specified in Section
2.3.1.
 
2.3.3.                Computation of Interest.
 
Interest shall be computed for the actual number of days elapsed on the basis of
a year of 360 days.
 
2.4.           Prepayment.
 
2.4.1.                Voluntary Prepayment.
 
Borrower may from time to time at any time, on at least three (3) Business Days’
written notice to Agent (which shall promptly advise each Lender thereof) not
later than 12:00 noon New York time on such day, prepay the Loans, not
individually, but on a pro rata basis as to each Loan, in whole or in part
without penalty or premium.  Such notice to Agent shall specify the
 

 
 

--------------------------------------------------------------------------------

 

date and amount of prepayment.  Any such partial prepayment shall be in an
amount greater than or equal to $1,000,000 or a higher integral multiple of
$500,000 per each Loan.  Each such voluntary prepayment shall be accompanied by
a prepayment fee to compensate the Lenders for the loss of their bargain (and
not as a penalty), equal to the product of (i) the amount of principal prepaid
on each Loan times (ii) either (A) five percent (5.0%) for any prepayment made
in or prior to the first anniversary of the Closing Date, (B) three percent
(3.0%), for any prepayment made after the first anniversary of the Closing Date
but on or prior to the second anniversary of the Closing Date, or (C) one
percent (1.0%), for any other voluntary prepayment made after the second
anniversary of the Closing Date.
 
2.4.2.                Mandatory Prepayment.
 
Borrower shall prepay the Loans until Paid in Full at the following times and in
the following amounts:
 
(i)           concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any Disposition, in an amount equal to such Net Cash Proceeds; and
 
(ii)           concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of its equity securities made subsequent to the first
anniversary of the Closing Date, other than equity securities that are issued to
(w) Lenders pursuant to the Recapitalization Plan, (x) Borrower, (y) management
of Borrower, or (z) to Persons that as of the date hereof hold equity in
Borrower; in an amount equal to such Net Cash Proceeds.
 
2.4.3.                All Prepayments.
 
All mandatory prepayments on the Loans shall be applied, first, to the
Castlerigg A Loan, until it is Paid in Full.  All other prepayments of the
Loans, but for the Castlerigg A Loan, whether voluntary or mandatory, shall be
spread on a pro rata basis between the Loans, and applied to the lump sum
payment otherwise due at the maturity thereof.  Any prepayment of a Loan on any
day other than the first day of a calendar month  shall include interest on the
principal amount being repaid.
 
2.5.           Repayment.
 
The outstanding principal balance of the Castlerigg A Loan shall be repaid in
ten (10) installments of $25,000, commencing on March 31, 2010 and continuing on
the last day of each calendar month thereafter until paid in full, unless
accelerated sooner pursuant to Section 8.2.  The outstanding principal balance
of each Loan, but for the Castlerigg A Loan, shall be Paid in Full, for the
account of each Lender according to its Pro Rata Share thereof, on the Maturity
Date unless accelerated sooner pursuant to Section 8.2.
 
2.6.           Payment.
 
2.6.1.                Making of Payments.
 
All payments of principal of or interest on the Loans, and of all fees, shall be
made by Borrower to Agent without setoff, recoupment or counterclaim and in
immediately available funds at the deposit account of Agent in New York, New
York set forth on Annex II or at such
 

 
 

--------------------------------------------------------------------------------

 

other deposit account in New York specified by Agent, in any case, not later
than 1:00 p.m. New York time on the date due, and funds received after that hour
shall be deemed to have been received by Agent on the following Business
Day.  Agent shall promptly remit to each Lender its share of all principal,
interest and fee payments received in collected funds by Agent for the account
of such Lender.  All payments under Section 3.1 and Section 3.2 shall be made by
Borrower directly to Lender entitled thereto.
 
2.6.2.                Application of Payments and Proceeds.
 
(a)           Except as set forth in Section 2.4.3, and subject to the
provisions of Sections 2.6.2(b) below, each payment by Borrower hereunder shall
be applied to such Obligations as Borrower shall direct by notice to be received
by Agent on or before the date of such payment or, in the absence of such
notice, as Agent shall determine in its discretion.  Concurrently with each
remittance to any Lender of its share of any such payment, Agent shall advise
such Lender as to the application of such payment.
 
(b)           If an Event of Default or an Acceleration Event shall have
occurred and be continuing, notwithstanding anything herein or in any other Loan
Document to the contrary, Agent shall apply all or any part of payments in
respect of the Obligations and proceeds of Collateral, in each case as received
by Agent, to the payment of the Obligations in the following order:
 
(i)           FIRST, to (A) the payment of all fees, costs, expenses and
indemnities due and owing to Agent under this Agreement or any other Loan
Document, and (B) any other Obligations owing to Agent in respect of sums
advanced by Agent to preserve or protect the Collateral or to preserve or
protect its security interest in the Collateral (whether or not such Obligations
are then due and owing to Agent), not to exceed, in the case of this clause (B),
$250,000 in aggregate amount outstanding at any one time, until Paid in Full;
 
(ii)           SECOND, to the payment of all fees, costs, expenses and
indemnities due and owing to Lenders, on a pari passu basis, pro rata based on
the proportion which each Loan then bears to the aggregate amount of the Loans,
and with sharing between Lenders on each Loan to be pro rata based on each
Lender’s Pro Rata Share thereof, until Paid in Full;
 
(iii)           THIRD, to the payment of all accrued and unpaid interest due and
owing to Lenders in respect of the Loans, on a pari passu basis, pro rata based
on the proportion which each Loan then bears to the aggregate amount of the
Loans, and with sharing between Lenders on each Loan to be pro rata based on
each Lender’s Pro Rata Share thereof, until Paid in Full;
 
(iv)           FOURTH, to the payment of all principal then owing in respect of
the Castlerigg A Loan, until it is Paid in Full, and, then, to the payment of
all principal in respect of the Loans, but for the Castlerigg A Loan, on a pari
passu basis, pro rata based on the proportion which each Loan then bears to the
aggregate amount of the Loans, and with sharing between Lenders on each Loan to
be pro rata based on each Lender’s Pro Rata Share thereof, until Paid in Full;
and
 
(v)           FIFTH, to the payment of all other Obligations owing to each
Lender, pro rata based on the respective amounts thereof owing to each Lender in
comparison to the total of
 

 
 

--------------------------------------------------------------------------------

 

all such Obligations, and with the sharing between Lenders holding such
Obligations to be pro rata based on each Lender’s Pro Rata Share thereof, until
Paid in Full provided, however, that, notwithstanding the foregoing, solely in
respect of the proceeds derived from any sale or other disposition of the
Specified Vehicles, the Agent shall apply 100% thereof, first, to the payment of
the Fourth Third Loan, together with accrued interest thereon, until paid in
full, before making any application of such proceeds to the Castlerigg Loans.


2.6.3.                Payment Dates.
 
If any payment of principal of or interest on a Loan, or of any fees, falls due
on a day which is not a Business Day, then such due date shall be extended to
the immediately following Business Day (unless such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.
 
2.6.4.                Set-off.
 
Borrower agrees that Agent and each Lender and its Affiliates have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
Borrower agrees that at any time an Event of Default has occurred and is
continuing, Agent and each Lender may apply to the payment of any Obligations of
Borrower hereunder, whether or not then due, any and all balances, credits,
deposits, accounts or moneys of Borrower then or thereafter with Agent or such
Lender.  Notwithstanding the foregoing, no Lender shall exercise any rights
described in the preceding sentence without the prior written consent of Agent.
 
2.6.5.                Proration of Payments.
 
If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of set-off or otherwise, on account of principal of
or interest on a Loan, but excluding (i) any payment of principal or interest
made in accordance with the terms of this Agreement, and (ii) any payment
pursuant to Section 3.1, 3.2 or 10.8, then such Lender shall purchase from the
other Lenders holding such Loan, such participations in such Loan held by them
as shall be necessary to cause such purchasing Lender to share the excess
payment or other recovery ratably with each of them; provided that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
 
Section 3.
Yield Protection.

 
3.1.           Taxes.
 
(a)           Except as otherwise provided in this Section 3.1, all payments of
principal and interest on the Loans and all other amounts payable under any Loan
Document shall be made free and clear of and without deduction for any present
or future income, excise, stamp, documentary, property or franchise taxes and
other taxes, fees, duties, levies, withholdings or other charges of any nature
whatsoever imposed by any taxing authority (“Taxes”), excluding (i) taxes
imposed on or measured by any Lender’s net income by the jurisdiction under
which such
 

 
 

--------------------------------------------------------------------------------

 

Lender is organized or conducts business, (ii) any branch profit taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which a Lender is located and (iii) in the case of any Foreign
Lender (other than a Replacement Lender under Section 3.3(b)), any withholding
tax that (x) is in effect and would apply to amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement, except
to the extent of any additional amounts to which such Foreign Lender’s assignor,
if any, was entitled, at the time of such assignment, to receive from the
Borrower with respect to any withholding tax pursuant to this Section 3.1, or
(y) would not have been imposed but for Foreign Lender’s failure (other than as
a result of a change in law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority) to comply with Section 3.1(c) (collectively, “Excluded Taxes” and all
such non-Excluded Taxes, “Non-Excluded Taxes”).  If any withholding or deduction
from any payment to be made by Borrower hereunder is required in respect of any
Taxes pursuant to any applicable law, rule or regulation, then Borrower
shall:  (i) pay directly to the relevant authority the full amount required to
be so withheld or deducted; (ii) within thirty (30) days after the date of any
such payment of Taxes, forward to Agent an official receipt or other
documentation satisfactory to Agent evidencing such payment to such authority;
and (iii) in the case of Non-Excluded Taxes, pay to Agent for the account of
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by each Lender will equal the full amount such Lender
would have received had no such withholding or deduction (including deductions
applicable to any increase to any amount under this Section 3.1) been required.
 
(b)           The Borrower shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to the Agent), Agent and each Lender for
all Non-Excluded Taxes (including any net additional Taxes imposed by any
jurisdiction on amounts payable under this Section 3.1) paid by such Agent or
such Lender and any liabilities arising therefrom or with respect thereto
(including any penalty, interest or expense), whether or not such Taxes were
correctly or legally asserted.  A certificate of the Agent or such Lender (or of
the Agent on behalf of such Lender) claiming any compensation under this clause
(c), setting forth the amounts to be paid thereunder and delivered to the
Borrower with copy to the Agent, shall be conclusive, binding and final for all
purposes, absent manifest error.
 
(c)           Each Foreign Lender that (i) is a party hereto on the Closing Date
or (ii) becomes an assignee of an interest under this Agreement under Section
10.8.1 after the Closing Date (unless such Lender was already a Lender hereunder
immediately prior to such assignment) shall execute and deliver to Borrower and
Agent one or more (as Borrower or Agent may reasonably request) properly and
duly completed and executed Forms W 8ECI, W 8BEN, W 8IMY (as applicable) or
successor form or other applicable form, certificate or document prescribed by
the United States Internal Revenue Service certifying as to such Lender’s
entitlement to an exemption from or reduction in U.S. withholding taxes with
respect to payments to be made to such Foreign Lender under the Loan
Documents.  Notwithstanding any other provision of this Section 3.1 to the
contrary, no Lender shall be required to deliver any form, certificate or
document pursuant to this paragraph that it is not legally able to deliver.
 
(d)           Each Lender that is not a Foreign Lender (other than any such
Lender that is may be treated as an “exempt recipient” under IRC Section
1.6049-4(c)(1)) that (i) is a party hereto on the Closing Date or (ii) becomes
an assignee of an interest under this Agreement under Section 10.8.1 after the
Closing Date (unless such Lender was already a Lender hereunder
 

 
 

--------------------------------------------------------------------------------

 

immediately prior to such assignment) shall execute and deliver to Borrower and
Agent one or more (as Borrower or Agent may reasonably request) properly and
duly completed and executed Form W 9 (or any successor form), certifying as to
such Lender’s entitlement to an exemption from U.S. backup withholding tax with
respect to payments to be made to such Foreign Lender under the Loan
Documents.  Notwithstanding any other provision of this Section 3.1 to the
contrary, no Lender shall be required to deliver any form, certificate or
document pursuant to this paragraph that it is not legally able to deliver.
 
3.2.           Increased Cost.
 
(a)           If, after the Closing Date, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:  (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender; or (ii) shall impose on any Lender any other
condition affecting its Loan, its Note or its obligation to make the Loan; and
the result of anything described in clauses (i) above and (ii) is to increase
the cost to (or to impose a cost on) such Lender of making or maintaining its
Loan, or to reduce the amount of any sum received or receivable by such Lender
under this Agreement or under its Note with respect thereto, then, upon demand
by such Lender (which demand shall be accompanied by a statement setting forth
the basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Agent), Borrower shall pay
directly to such Lender such additional amount as will compensate such Lender
for such increased cost or such reduction, so long as such amounts have accrued
on or after the day which is 180 days prior to the date on which such Lender
first made demand therefor; provided, that if the event giving rise to such
costs or reductions has retroactive effect, such 180 day period shall be
extended to include the period of retroactive effect.
 
(b)           If any Lender shall reasonably determine that any change in, or
the adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s Commitments hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such change,
adoption, phase-in or compliance (taking into consideration such Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, upon demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrower shall pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction, so long as
such amounts have accrued on or after the day which is 180 days prior to the
date on which such
 

 
 

--------------------------------------------------------------------------------

 

Lender first made demand therefor; provided, that if the event giving rise to
such costs or reductions has retroactive effect, such 180 day period shall be
extended to include the period of retroactive effect.
 
3.3.           Mitigation of Circumstances; Replacement of Lenders.
 
(a)           Each Lender shall promptly notify Borrower and Agent of any event
of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender’s sole judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, any obligation
by Borrower to pay any amount pursuant to Section 3.1 or 3.2.  Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to Borrower of) any event described
above and such designation would not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.
 
(b)           If (i) Borrower becomes obligated to pay additional amounts to any
Lender pursuant to Section 3.1 or Section 3.2, or (ii) any Lender does not
consent to any matter requiring its consent under Section 10.1 when the Required
Lenders have otherwise consented to such matter, then Borrower may within 90
days thereafter designate another bank which is acceptable to Agent in its
reasonable discretion (such other bank being called a “Replacement Lender”) to
purchase the Pro Rata Share of the Loan of such Lender and such Lender’s rights
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of the Pro Rata Share
of the Loan payable to such Lender plus any accrued but unpaid interest on such
Pro Rata Share of such Loan and all accrued but unpaid fees owed to such Lender
and any other amounts payable to such Lender under this Agreement, and to assume
all the obligations of such Lender hereunder, and, upon such purchase and
assumption (pursuant to an Assignment Agreement), such Lender shall no longer be
a party hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to
Borrower hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.
 
3.4.           Conclusiveness of Statements; Survival.
 
Determinations and statements of any Lender pursuant to Sections 3.1 or 3.2
shall be conclusive absent demonstrable error.  Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 3.1
or 3.2 and the provisions of such Sections shall survive repayment of the Loan,
cancellation of the Notes and termination of this Agreement.
 
Section 4.
Conditions Precedent.

 
The obligation of each Lender to make its Pro Rata Share of the Loans on the
Closing Date is subject to the following conditions precedent, each of which
shall be satisfactory in all respects to Agent and Lenders:
 
4.1.           Reorganization Plan.
 

 
 

--------------------------------------------------------------------------------

 

The Bankruptcy Court shall have entered a final non-appealable order (the
“Confirmation Order”) confirming a Chapter 11 plan of reorganization (the
“Reorganization Plan”) and together with all exhibits and other attachments
thereto, as any of the foregoing shall be amended, modified or supplemented from
time to time or any of the terms or conditions thereof waived, the “Plan
Documents”) in respect of the Chapter 11 Cases in accordance with Section 1129
of the Bankruptcy Code, which such Reorganization Plan shall be in form and
substance satisfactory to the Agent and each Lender.  All conditions precedent
to the effectiveness of the Reorganization Plan (other than the funding of the
Loans to be made on the Closing Date and the final order requirement with
respect to the Confirmation Order, provided, however, that the Confirmation
Order remains unstayed) shall have been satisfied (or, with the prior written
consent of the Agent and each Lender, each waived) in the reasonable judgment of
the Agent and each Lender, no changes, modifications, amendments or waivers
(other than such changes, modifications or waivers satisfactory to the Agent and
Lenders, each in their sole and absolute discretion) shall have been made to
such Reorganization Plan since the filing thereof with the Bankruptcy Court, and
the Reorganization Plan shall be consummated concurrently with the Loans made
under this Agreement; provided, however, that except as consented to by the
Agent and each Lender, the Bankruptcy Court’s retention of jurisdiction under
the Confirmation Order shall not govern the enforcement of the Loan Documents or
any rights or remedies related thereto.  Agent and each Lender shall have
received true and correct copies of each Plan Document, together with evidence
that transaction contemplated thereby shall have been consummated.
 
4.2.           Confirmation Order.
 
The Confirmation Order shall be in form and substance satisfactory to the Agent
and each Lender, shall have been entered on the docket of the Bankruptcy Court
in full force and effect, shall not have been stayed, reversed, vacated or
otherwise modified in any manner that is adverse to the rights or interests of
the Agent and the Lenders.  The transactions contemplated by the Plan Documents
shall have been consummated substantially contemporaneously with the
effectiveness and the funding of the Loan on the Closing Date.
 
4.3.           Borrower Stock.
 
Each of the following shall have occurred relative to the Borrower Stock: (i)
Fourth Third shall have received the Fourth Third Shares; (ii) Castlerigg shall
have made the Castlerigg Investment and received the Castlerigg Shares; and
(iii) the Borrower, Castlerigg and Fourth Third shall have entered into the
Shareholders Agreement and consummated all transactions contemplated thereby.
 
4.4.           Delivery of Loan Documents.
 
Borrower shall have delivered the following documents in form and substance
satisfactory to Agent and each Lender (and, as applicable, duly executed by all
Persons named as parties thereto and dated the Closing Date or an earlier date
satisfactory to Agent):
 
(a)           Agreement.  This Agreement.
 
(b)           Notes.  A Note, for each Lender requesting a Note.
 

 
 

--------------------------------------------------------------------------------

 

       (c)           Collateral Documents.  The Guarantee and Collateral
Agreement, all other Collateral Documents, and all instruments, documents,
certificates and agreements executed or delivered pursuant thereto (including
intellectual property assignments and pledged equity interests in the Borrower
and the Borrower’s Subsidiaries), with undated irrevocable transfer powers
executed in blank), in each case, executed and delivered by each Loan Party and
each other Person named as a party thereto.
 
(d)           Financing Statements.  To the extent not completed pursuant to the
Original Credit Agreement, properly completed Uniform Commercial Code financing
statements and other filings and documents required by law or the Loan Documents
to provide Agent perfected Liens (subject only to Liens permitted pursuant to
Section 7.2) in the Collateral.
 
(e)           Lien Searches.  Copies of Uniform Commercial Code search reports
listing all effective financing statements filed against any Loan Party, with
copies of such financing statements.
 
(f)           Greenfield Intercreditor Agreement. The Greenfield Intercreditor
Agreement shall have been executed and delivered by Agent, Greenfield and the
Loan Parties, recognizing and giving effect to this Agreement.
 
(g)           Authorization Documents.  For each Loan Party, such Person’s (i)
charter (or similar formation document), certified by the appropriate
Governmental Authority, (ii) good standing certificates in its state of
incorporation (or formation) and in each other state requested by Agent or a
Lender, (iii) limited liability company agreement, partnership agreement, bylaws
(and similar governing document), (iv) resolutions of its board of directors (or
similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby, and (v) signature and incumbency certificates
of its officers executing any of the Loan Documents, all certified by its
secretary or an assistant secretary (or similar officer) as being in full force
and effect without modification.
 
(h)           Opinions of Counsel.  Opinions of counsel for each Loan Party,
each in form and substance requested by Agent.
 
(i)           Insurance.  Certificates or other evidence of insurance in effect
as required by Section 6.3(b), with endorsements naming Agent as lenders’ loss
payee and/or additional insured, as applicable.
 
(j)           Other Documents.  Such other certificates, documents and
agreements that may be listed on the closing checklist provided by Agent to the
Borrower or as Agent or any Lender may reasonably request.
 
4.5.           Representations and Warranties
 
.  Each representation and warranty by each Loan Party contained herein or in
any other Loan Document shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
Closing Date.
 
4.6.           No Default
 
.  No Default or Event of Default shall have occurred and be continuing.
 

 
 

--------------------------------------------------------------------------------

 

 4.7.           Diligence
 
The Agent and each Lender shall have completed, to their respective
satisfaction, their remaining due diligence, which includes review of equipment
appraisals, obtaining management background checks, and legal diligence, with
the results thereof satisfactory to the Agent and each Lender.
 
4.8.           No Material Adverse Change
 
Since the Petition Date, there has been no material adverse change in the
operations, assets, business, properties, prospects or condition (financial or
otherwise) of Borrower and its Subsidiaries taken as a whole.
 
Section 5.
Representations and Warranties.

 
To induce Agent and Lenders to enter into this Agreement and to induce Lenders
to make their Pro Rata Shares of the Loans hereunder, Borrower represents and
warrants to Agent and Lenders as follows.
 
5.1.           Organization.
 
Borrower is a corporation validly existing and in good standing under the laws
of the State of Nevada; each other Loan Party is validly existing and in good
standing under the laws of the jurisdiction of its organization; and each Loan
Party is duly qualified to do business in each jurisdiction where, because of
the nature of its activities or properties, such qualification is required,
except for such jurisdictions where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect.
 
5.2.           Authorization; No Conflict.
 
Each of Borrower and each other Loan Party is duly authorized to execute and
deliver each Loan Document to which it is a party, Borrower is duly authorized
to borrow monies hereunder, and each of Borrower and each other Loan Party is
duly authorized to perform its Obligations under each Loan Document to which it
is a party.  The execution, delivery and performance by Borrower of this
Agreement and by each of Borrower, each Loan Party of each Loan Document to
which it is a party, and the borrowings by Borrower hereunder, do not and will
not (a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of applicable law, (ii) the
charter, by-laws, limited liability company agreement, partnership agreement or
other organizational documents of any Loan Party or (iii) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Loan Party or any of their respective properties or (c)
require, or result in, the creation or imposition of any Lien on any asset of
Borrower, any other Loan Party (other than Liens in favor of Agent created
pursuant to the Collateral Documents).
 
5.3.           Validity; Binding Nature.
 
Each of this Agreement and each other Loan Document to which Borrower or any
other Loan Party is a party is the legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.
 

 
 

--------------------------------------------------------------------------------

 

    5.4.           Financial Condition.
 
(a)           The audited consolidated financial statements of Borrower and its
Subsidiaries (presented on a consolidated basis) as at December 31, 2008,
together with the unaudited consolidated financial statements of Borrower and
its Subsidiaries (presented on a consolidated basis) as at September 30,
2009,   copies of each of which have been delivered pursuant hereto, were
prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly the consolidated financial condition of such Persons as at such
dates and the results of their operations for the periods then ended.
 
(b)           The consolidated financial projections (including an operating
budget and a cash flow budget) of Borrower and its Subsidiaries for the one (1)
year period commencing January 1, 2010 delivered to Agent and Lenders on or
prior to the Closing Date (i) were prepared by Borrower in good faith and (ii)
were prepared in accordance with assumptions for which Borrower has a reasonable
basis, and the accompanying consolidated pro forma balance sheets of
Borrower and its Subsidiaries as at the Closing Date, adjusted to give effect to
the consummation of the financing contemplated hereby as if such transactions
had occurred on such date, is consistent in all material respects with such
projections.
 
5.5.           No Material Adverse Change.
 
Since the Petition Date, there has been no material adverse change in the
operations, assets, business, properties, prospects or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole.
 
5.6.           Litigation.
 
No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to Borrower’s knowledge,
threatened against any Loan Party which could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, except as
set forth in Schedule 5.6.  As of the Closing Date other than any liability
incident to such litigation or proceedings, neither Borrower nor any other Loan
Party has any material Contingent Obligations not listed on Schedule 7.1.
 
5.7.           Ownership of Properties; Liens.
 
Each of Borrower and each other Loan Party owns good and, in the case of real
property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like), except as
permitted by Section 7.2.
 
5.8.           Capitalization.
 
All issued and outstanding equity securities of the Loan Parties are duly
authorized and validly issued, fully paid and non-assessable, and such
securities were issued in compliance with
 

 
 

--------------------------------------------------------------------------------

 

all applicable state and federal laws concerning the issuance of
securities.  All issued and outstanding equity securities of the Loan Party
Subsidiaries are free and clear of all Liens other than those in favor of
Agent.  Schedule 5.8 sets forth the authorized equity securities of each Loan
Party as of the Closing Date.  All of the issued and outstanding equity of
Borrower is owned by Owners, and all of the issued and outstanding equity of
each of the Borrower’s Subsidiaries is, directly or indirectly, owned by
Borrower.  As of the Closing Date, except as set forth on Schedule 5.8, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any equity interests of any Loan Party.
 
5.9.           Pension Plans.
 
During the twelve-consecutive-month period prior to the Closing Date or the
making of the Loan, (i) no steps have been taken to terminate any Pension Plan
and (ii) no contribution failure has occurred with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA.  No condition
exists or event or transaction has occurred with respect to any Pension Plan
which could result in the incurrence by Borrower or any other Loan Party of any
material liability, fine or penalty.  All contributions (if any) have been made
to any Multiemployer Pension Plan that are required to be made by any Loan Party
or any other member of the Controlled ERISA Group under the terms of the plan or
of any collective bargaining agreement or by applicable law; neither any Loan
Party nor any member of the Controlled ERISA Group has withdrawn or partially
withdrawn from any Multiemployer Pension Plan, incurred any withdrawal liability
with respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan, and neither any Loan Party nor any member
of the Controlled ERISA Group has received any notice that any Multiemployer
Pension Plan is in reorganization, that increased contributions may be required
to avoid a reduction in plan benefits or the imposition of any excise tax, that
any such plan is or has been funded at a rate less than that required under
Section 412 of the IRC, that any such plan is or may be terminated, or that any
such plan is or may become insolvent.
 
5.10.           Compliance with Law; Investment Company Act; Other Regulated
Entities.
 
Borrower and each other Loan Party possesses all necessary authorizations,
permits, licenses and approvals from all Governmental Authorities in order to
conduct their respective businesses as presently conducted.  All business and
operations of the Borrower and each other Loan Party complies with all
applicable federal, state and local laws and regulations, except where the
failure so to comply could not reasonably be expected to result in a Material
Adverse Effect.  Neither the Borrower nor any other Loan Party is operating any
aspect of its business under any agreement, settlement, order or other
arrangement with any Governmental Authority. Neither Borrower nor any other Loan
Party is an “investment company” or a company “controlled” by an “investment
company” or a “subsidiary” of an “investment company”, within the meaning of the
Investment Company Act of 1940.  None of any Loan Party, any Person controlling
any Loan Party, or any Subsidiary of any Loan Party, is subject to regulation
under the Federal Power Act, the Interstate Commerce Act, any state public
utilities code, or any other
 

 
 

--------------------------------------------------------------------------------

 

Federal or state statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets or perform its Obligations under the Loan
Documents.
 
5.11.           Margin Stock.
 
Neither Borrower nor any Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.  No portion of the Obligations is secured
directly or indirectly by Margin Stock.
 
5.12.           Taxes.
 
Each of Borrower and each other Loan Party and each Non-Loan Party has filed all
federal, state, local and foreign income and franchise and other material tax
returns, reports and statements (collectively, the “Tax Returns”) with the
appropriate governmental authorities in all jurisdictions in which such Tax
Returns are or were required to be filed. All such Tax Returns are true and
correct in all material respects. All Taxes, charges and other impositions
reflected therein or otherwise due and payable have been paid prior to the date
on which any liability may be added thereto for non-payment thereof, except for
those contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves are maintained on the books of the appropriate
Loan Party or Non-Loan Party, as applicable, in accordance with GAAP.   Except
as specifically disclosed in Schedule 5.12, no Tax Return is under audit or
examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority.  Proper and accurate amounts have been withheld by
each Loan Party or Non-Loan Party, as applicable, from their respective
employees for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of applicable requirements of
law and such withholdings have been timely paid to the respective governmental
authorities.   No Loan Party or Non-Loan Party has participated in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b) or
has been a member of an affiliated, combined or unitary group other than the
group of which a Loan Party is the common parent.
 
5.13.           Solvency.
 
On the Closing Date, with respect to each of Borrower and each other Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.
 
5.14.           Environmental Matters.
 

 
 

--------------------------------------------------------------------------------

 

The on-going operations of Borrower and each other Loan Party comply in all
respects with all Environmental Laws, except such non-compliance which could not
(if enforced in accordance with applicable law) reasonably be expected to result
in a Material Adverse Effect.  Borrower and each other Loan Party have obtained,
and maintained in good standing, all licenses, permits, authorizations and
registrations required under any Environmental Law and necessary for their
respective ordinary course operations, and Borrower and each other Loan Party
are in compliance with all material terms and conditions thereof, except where
the failure to do so could not reasonably be expected to result in material
liability to Borrower or any other Loan Party and could not reasonably be
expected to result in a Material Adverse Effect.  Except as set forth on
Schedule 5.14, none of Borrower, any other Loan Party or any of their respective
properties or operations is subject to any outstanding written order from or
agreement with any Federal, state or local Governmental Authority, nor subject
to any judicial or docketed administrative proceeding, nor subject to any
indemnification agreement or other contractual obligation, respecting any
Environmental Law, Environmental Claim or Hazardous Substance.  There are no
Hazardous Substances or other conditions or circumstances existing with respect
to any property, or arising from operations prior to the Closing Date and the
Amendment No. 2 Effective Date, of Borrower or any other Loan Party that could
reasonably be expected to result in a Material Adverse Effect.  Neither Borrower
nor any other Loan Party has any underground or above ground storage tanks that
are not properly registered or permitted under applicable Environmental Laws or
that are leaking or disposing of Hazardous Substances.
 
5.15.           Insurance.
 
Borrower and each other Loan Party and their respective properties are insured
with financially sound and reputable insurance companies which are not
Affiliates of Borrower, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where Borrower or such other Loan Party
operates.  A true and complete listing of such insurance as of the Closing Date,
including issuers, coverages and deductibles, is set forth on Schedule 5.15.
 
5.16.           Information.
 
All information heretofore or contemporaneously herewith furnished in writing by
Borrower or any other Loan Party to Agent or any Lender for purposes of or in
connection with this Agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of Borrower or any
Loan Party to Agent or any Lender pursuant hereto or in connection herewith will
be, true and accurate in every material respect on the date as of which such
information is dated or certified, and none of such information is or will be
incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by Agent and Lenders that any projections and forecasts
provided by Borrower are based on good faith estimates and assumptions believed
by Borrower to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results).
 
5.17.           Intellectual Property.
 

 
 

--------------------------------------------------------------------------------

 

Borrower and each other Loan Party owns and possesses or has a license or other
right to use all patents, patent rights, trademarks, trademark rights, trade
names, trade name rights, service marks, service mark rights and copyrights as
are necessary for the conduct of the business of Borrower and the other Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.
 
5.18.           Labor Matters.
 
Except as set forth on Schedule 5.18, neither Borrower nor any other Loan Party
is subject to any labor or collective bargaining agreement.  There are no
existing or threatened strikes, lockouts or other labor disputes involving
Borrower or any other Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payment made to employees of Borrower and the other Loan Parties are not in
violation of the Fair Labor Standards Act or any other applicable law, rule or
regulation dealing with such matters.
 
5.19.           No Default.
 
No Event of Default or Default exists or would result from the incurrence by any
Loan Party of any Debt hereunder or under any other Loan Document.
 
5.20.           Foreign Assets Control Regulations and Anti-Money Laundering.
 
5.20.1.                OFAC.
 
Neither any Loan Party nor any Subsidiary of any Loan Party (i) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001) (“Executive Order
13224”), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
5.20.2.                Patriot Act.
 
Each Loan Party and each of their its Subsidiaries is in compliance, in all
material respects, with the Patriot Act.  No part of the proceeds of the Loan
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
Section 6.
Affirmative Covenants.

 
Until all Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) are Paid in Full, each
Loan Party agrees that, unless at any time Required Lenders shall otherwise
expressly consent in writing, it will:
 

 
 

--------------------------------------------------------------------------------

 

    6.1.           Information.
 
Furnish to Agent and each Lender:
 
6.1.1.                Annual Report.
 
Promptly when available and in any event within 90 days after the close of each
Fiscal Year:  a copy of the annual audit report of Borrower and its Subsidiaries
for such Fiscal Year, including therein a consolidated balance sheet and
statement of earnings and cash flows of Borrower and the Subsidiaries as at the
end of such Fiscal Year, certified without qualification by independent auditors
of recognized standing selected by Borrower and reasonably acceptable to Agent.
 
6.1.2.                Interim Reports.
 
Promptly when available and in any event within 30 days after the end of each
month, consolidated balance sheets of Borrower and its Subsidiaries as of the
end of such month, together with consolidated statements of earnings and a
consolidated statement of cash flows for such month and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such month,
together with a comparison with the corresponding period of the previous Fiscal
Year and a comparison with the budget for such period of the current Fiscal
Year, certified by the chief financial officer of Borrower.
 
6.1.3.                Compliance Certificate.
 
Contemporaneously with the furnishing of a copy of each annual audit report
pursuant to Section 6.1.1 and each set of statements pursuant to Section 6.1.2
for the last month of each calendar quarter (beginning with the calendar quarter
ending December 31, 2009) a duly completed Compliance Certificate, with
appropriate insertions, dated the date of such annual report or such monthly
statements, and signed by the chief financial officer of Borrower, containing a
computation of each of the financial ratios and restrictions set forth in
Section 7.14 and to the effect that such officer has not become aware of any
Event of Default or Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it.
 
6.1.4.                Reports to SEC and Shareholders.
 
Promptly upon the filing or sending thereof, copies of (a) all regular, periodic
or special reports of each Loan Party filed with the Securities Exchange
Commission, (b) all registration statements of each Loan Party filed with the
Securities Exchange Commission (other than on Form S-8) and (c) all proxy
statements or other communications made to security holders generally.
 
6.1.5.                Notice of Default; Litigation; ERISA Matters.
 
Promptly upon becoming aware of any of the following, written notice describing
the same and the steps being taken by Borrower or the applicable Loan Party
affected thereby with respect thereto:
 

 
 

--------------------------------------------------------------------------------

 

    (a)           the occurrence of an Event of Default or a Default;
 
(b)           any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by Borrower to Lenders which has been
instituted or, to the knowledge of Borrower, is threatened against Borrower or
any other Loan Party or to which any of the properties of any thereof is subject
which could reasonably be expected to have a Material Adverse Effect;
 
(c)           the institution of any steps by any member of the Controlled ERISA
Group or any other Person to terminate any Pension Plan, or the failure of any
member of the Controlled ERISA Group to make a required contribution to any
Pension Plan (if such failure is sufficient to give rise to a Lien under Section
302(f) of ERISA) or to any Multiemployer Pension Plan, or the taking of any
action with respect to a Pension Plan which could result in the requirement that
Borrower or any other Loan Party furnish a bond or other security to the PBGC or
such Pension Plan, or the occurrence of any event with respect to any Pension
Plan or Multiemployer Pension Plan which could result in the incurrence by any
member of the Controlled ERISA Group of any material liability, fine or penalty
(including any claim or demand for withdrawal liability or partial withdrawal
from any Multiemployer Pension Plan), or any material increase in the contingent
liability of Borrower or any other Loan Party with respect to any
post-retirement welfare plan benefit, or any notice that any Multiemployer
Pension Plan is in reorganization, that increased contributions may be required
to avoid a reduction in plan benefits or the imposition of an excise tax, that
any such plan is or has been funded at a rate less than that required under
Section 412 of the IRC, that any such plan is or may be terminated, or that any
such plan is or may become insolvent;
 
(d)           any cancellation or material adverse change in any insurance
maintained by Borrower or any other Loan Party; or
 
(e)           any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which could reasonably be expected
to have a Material Adverse Effect.
 
6.1.6.                Management Report.
 
Promptly upon receipt thereof, copies of all detailed financial and management
reports submitted to Borrower or any other Loan Party by independent auditors in
connection with each annual or interim audit made by such auditors of the books
of Borrower or any other Loan Party.
 
6.1.7.                Projections.
 
As soon as practicable, and in any event not later than 30 days after the
commencement of each Fiscal Year, financial projections for Borrower and its
Subsidiaries for such Fiscal Year (including monthly operating and cash flow
budgets) prepared in a manner consistent with the projections delivered by
Borrower to Agent prior to the Closing Date or otherwise in a manner reasonably
satisfactory to Agent, accompanied by a certificate of a chief financial
officers of Borrower to the effect that (a) such projections were prepared by
Borrower, in good faith, (b) Borrower has a reasonable basis for the assumptions
contained in such projections and (c) such projections have been prepared in
accordance with such assumptions.
 

 
 

--------------------------------------------------------------------------------

 

    6.1.8.           Other Information.
 
Promptly from time to time, such other information concerning Borrower and any
other Loan Party as any Lender or Agent may reasonably request.
 
6.2.           Books; Records; Inspections.
 
Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit, Agent (accompanied by any Lender) or any representative thereof
to inspect the properties and operations of Borrower or such other Loan Party;
and permit, and cause each other Loan Party to permit, at any reasonable time
and with reasonable notice (or at any time without notice if an Event of Default
exists), Agent (accompanied by any Lender) or any representative thereof to
visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (and Borrower hereby authorizes such
independent auditors to discuss such financial matters with any Lender or Agent
or any representative thereof), and to examine (and, at the expense of Borrower
or the applicable Loan Party, photocopy extracts from) any of its books or other
records; and permit, and cause each other Loan Party to permit, Agent and its
representatives to inspect the Collateral and other tangible assets of Borrower
or such Loan Party, to perform appraisals of the equipment of Borrower or such
Party, and to inspect, audit, check and make copies of and extracts from the
books, records, computer data, computer programs, journals, orders, receipts,
correspondence and other data relating to any Collateral.
 
6.3.           Maintenance of Property; Insurance.
 
(a)           Keep, and cause each other Loan Party to keep, all property useful
and necessary in the business of Borrower or such other Loan Party in good
working order and condition, ordinary wear and tear excepted.
 
(b)           Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as shall be required by
all laws, governmental regulations and court decrees and orders applicable to it
and such other insurance, to such extent and against such hazards and
liabilities, as is customarily maintained by companies similarly situated;
provided that in any event, such insurance shall insure against all risks and
liabilities of the type insured against as of the Closing Date and shall have
insured amounts no less than, and deductibles no higher than, those amounts
provided for as of the Closing Date.  Upon request of Agent or any Lender,
Borrower shall furnish to Agent or such Lender a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by Borrower
and each other Loan Party.  Borrower shall cause each issuer of an insurance
policy to provide Agent with an endorsement (i) showing Agent as a loss payee
with respect to each policy of property or casualty insurance and naming Agent
as an additional insured with respect to each policy of liability insurance,
(ii) providing that 30 days’ notice will be given to Agent prior to any
cancellation of, or reduction or change in coverage provided by or other
material modification to such policy and (iii) reasonably acceptable in all
other respects to Agent.  Borrower shall execute and deliver to Agent a
collateral assignment, in form and substance satisfactory to Agent, of each
business interruption insurance policy maintained by the Loan Parties.
 

 
 

--------------------------------------------------------------------------------

 

         (c)           Unless Borrower provides Agent with evidence of the
continuing insurance coverage required by this Agreement, Agent may purchase
insurance at Borrower’s expense to protect Agent’s and Lenders’ interests in the
Collateral.  This insurance may, but need not, protect Borrower’s and each other
Loan Party’s interests.  The coverage that Agent purchases may, but need not,
pay any claim that is made against Borrower or any other Loan Party in
connection with the Collateral.  Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained the insurance coverage required by this Agreement.  If Agent
purchases insurance for the Collateral, as set forth above, Borrower will be
responsible for the costs of that insurance, including interest and any other
charges that may be imposed with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance and the costs
of the insurance may be added to the principal amount of the Loans owing
hereunder.
 
6.4.           Compliance with Laws; Payment of Taxes and Liabilities.
 
(a)           Comply, and cause each other Loan Party to comply, in all material
respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each other Loan Party to ensure, that no
person who owns a controlling interest in or otherwise controls a Loan Party is
or shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) or Executive Order 13224, any related enabling
legislation or any other similar Executive Orders; (c) without limiting clause
(a) above, comply and cause each other Loan Party to comply, with all applicable
Bank Secrecy Act and anti-money laundering laws and regulations and (d) timely
prepare and file all Tax Returns required to be filed by applicable law and pay,
and cause each other Loan Party to pay, prior to delinquency, all taxes and
other governmental charges against it or any of its property, as well as claims
of any kind which, if unpaid, could become a Lien on any of its property;
provided that the foregoing shall not require Borrower or any other Loan Party
to pay any such tax or charge so long as it shall contest the validity thereof
in good faith by appropriate proceedings and shall set aside on its books
adequate reserves with respect thereto in accordance with GAAP.
 
6.5.           Maintenance of Existence.
 
Maintain and preserve, and (subject to Section 7.5) cause each other Loan Party
to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary, other than any such jurisdiction where the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.
 
6.6.           Employee Benefit Plans.
 
Maintain, and cause each other Loan Party to maintain, each Pension Plan in
substantial compliance with all applicable requirements of law and regulations.
 

 
 

--------------------------------------------------------------------------------

 

     6.7.           Environmental Matters.
 
If any release or disposal of Hazardous Substances shall occur or shall have
occurred on or from any real property or any other assets of Borrower or any
other Loan Party, cause, or direct the applicable Loan Party to cause, the
prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as is necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets.  Without limiting the generality of the foregoing, Borrower shall, and
shall cause each other Loan Party to, comply with each valid Federal or state
judicial or administrative order requiring the performance at any real property
by Borrower or any other Loan Party of activities in response to the release or
threatened release of a Hazardous Substance.  If any violation of any
Environmental Law shall occur or shall have occurred at any real property or any
other assets of Borrower or any other Loan Party or otherwise in connection with
their operations, cause, or direct the applicable Loan Party to cause, the
prompt correction of such violation.
 
6.8.           Further Assurances.
 
(a)           Promptly upon request by the Agent, the Loan Parties shall (and,
subject to the limitations hereinafter set forth, shall cause each of their
Subsidiaries to) take such additional actions as the Agent may reasonably
require from time to time in order (i) to carry out more effectively the
purposes of this Agreement or any other Loan Document, (ii) to subject to the
Liens created by any of the Collateral Documents any of the properties, rights
or interests covered by any of the Collateral Documents, (iii) to perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Agent and Lenders the rights granted or now or hereafter intended to be granted
to the Agent and the Lenders under any Loan Document or under any other document
executed in connection therewith.  Without limiting the generality of the
foregoing and except as otherwise approved in writing by Required Lenders, the
Loan Parties shall cause each of their Domestic Loan Party Subsidiaries to
guaranty the Obligations and cause each such Subsidiary to grant to the Agent,
for the benefit of the Agent and Lenders, a security interest in, subject to the
limitations hereinafter set forth, all of such Subsidiary’s Property to secure
such guaranty.  Furthermore and except as otherwise approved in writing by
Required Lenders, Borrower shall, and shall cause each of its Domestic Loan
Party Subsidiaries to, pledge all of the Stock and Stock Equivalents of each of
its Domestic Loan Party Subsidiaries and sixty-five percent (65%) of the
outstanding voting Stock and Stock Equivalents and one hundred percent (100%) of
the outstanding non-voting Stock and Stock Equivalents) of Foreign Subsidiaries
owned directly by a Loan Party Subsidiary, in each instance, to the Agent, for
the benefit of the Agent and Lenders, to secure the Obligations.  In connection
with each pledge of Stock and Stock Equivalents, Borrower and each such Loan
Party Subsidiary shall deliver, or cause to be delivered, to the Agent,
irrevocable proxies and stock powers and/or assignments, as applicable, duly
executed in blank.  In the event any Loan Party acquires or leases as lessee any
real Property, simultaneously with such acquisition, such Person shall execute
and/or deliver, or cause to be executed and/or delivered, to the Agent, (x) a
fully executed Mortgage, in form and substance reasonably satisfactory to the
Agent together with in the case of a lease, such lease amendments, consents
and/or estoppels as Agent may reasonably request, and in any event, together
with an A.L.T.A. lender’s title insurance policy issued by a title insurer
reasonably satisfactory to the Agent, in
 

 
 

--------------------------------------------------------------------------------

 

form and substance and in an amount reasonably satisfactory to the Agent
insuring that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all defects, encumbrances and Liens, (y)
then current A.L.T.A. surveys, certified to the Agent and the Lenders by a
licensed surveyor sufficient to allow the issuer of the lender’s title insurance
policy to issue such policy without a survey exception and (z) an environmental
site assessment prepared by a qualified firm reasonably acceptable to the Agent,
in form and substance satisfactory to the Agent.
 
(b)           Within thirty (30) days after the Closing Date, to the extent not
heretofore delivered to Agent pursuant to the Original Credit Agreement, the
Loan Parties shall deliver to Agent a deposit account or securities account, as
applicable, Control Agreement for each deposit account and securities account
maintained by any Loan Party Subsidiary (other than zero balance payroll and
similar accounts and other than the “Lock-Box Account” (as such term is defined
in the Intercreditor Agreement)), in form and substance satisfactory to the
Agent.
 
(c)           Within thirty (30) days after the Closing Date, at their own cost
and expense, the Loan Parties shall cause applications to be filed with the
appropriate motor vehicle authorities to cause all certificates of title for
Titled Vehicles owned as of the Closing Date by any Loan Party Subsidiary to
indicate the name of the Agent as sole lienholder.
 
6.9.           Collateral Access Agreements.
 
Each Loan Party Subsidiary shall use commercially reasonable efforts to obtain a
Collateral Access Agreement from the lessor of each leased property, bailee in
possession of any Collateral or mortgage of any owned property with respect to
each location where any Collateral is stored or located, which Collateral Access
Agreement shall be reasonably satisfactory in form and substance to Agent.
 
Section 7.
Negative Covenants.

 
Until the Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) are Paid in Full,
Borrower agrees that, unless at any time Required Lenders shall otherwise
expressly consent in writing, it will be:
 
7.1.           Debt.
 
Not, and not suffer or permit any Loan Party Subsidiary to, create, incur,
assume or suffer to exist any Debt, except:
 
(a)           Obligations under this Agreement and the other Loan Documents;
 
(b)           Debt secured by Liens permitted by Section 7.2(d), and extensions,
renewals and refinancings thereof; provided that the aggregate principal amount
of all such Debt at any time outstanding shall not exceed $1,000,000;
 
(c)           Debt of Borrower to any Wholly-Owned Domestic Subsidiary of
Borrower or Debt of any Wholly-Owned Domestic Subsidiary of Borrower to Borrower
or another Wholly-Owned Domestic Subsidiary of Borrower; provided that all such
Debt shall be evidenced by a demand note in form and substance reasonably
satisfactory to Agent and pledged
 

 
 

--------------------------------------------------------------------------------

 

and (subject to any contrary provision of the Intercreditor Agreement) delivered
to Agent pursuant to the Guarantee and Collateral Agreement as additional
collateral security for the Obligations, and the obligations under such demand
note shall be subordinated to the Obligations hereunder in a manner reasonably
satisfactory to Agent;
 
(d)           Debt described on Schedule 7.1 as of the Closing Date, and any
extension, renewal or refinancing thereof so long as the principal amount
thereof is not increased;
 
(e)           Senior Debt of Borrower and its Subsidiaries in an aggregate
principal amount not exceeding that permitted by the Intercreditor Agreement.
 
(f)           Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 7.5;
 
(g)           Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Debt is
extinguished within two (2) Business Days of notice to Borrower or the relevant
Subsidiary of its incurrence;
 
(h)           Debt incurred in connection with the financing of insurance
premiums in the ordinary course of business;
 
(i)           guaranties by Borrower of the Debt of any Wholly-Owned Domestic
Subsidiary of Borrower or guaranties by any Subsidiary thereof of the Debt of
Borrower in each case so long as such Debt is permitted under this Section 7.1;
 
(j)           the Greenfield Debt;
 
(k)           other unsecured Debt, in addition to the Debt listed above, in an
aggregate principal outstanding amount not at any time exceeding $2,000,000,
which may include subordinated Debt to the extent that the holder(s) of such
Debt enter into a subordination agreement with Agent on behalf of Lenders on
terms and conditions satisfactory to Agent and the Required Lenders prior to the
incurrence thereof; and
 
(l)           trade accounts payable incurred in the ordinary course of
business.
 
7.2.           Liens.
 
Not, and not suffer or permit any Loan Party Subsidiary to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:
 
(a)           Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP and the execution or other
enforcement of which is effectively stayed;
 
(b)           Liens arising in the ordinary course of business (such as (i)
Liens of carriers, warehousemen, mechanics, landlords and materialmen and other
similar Liens imposed
 

 
 

--------------------------------------------------------------------------------

 

by law and (ii) Liens consisting of pledges or deposits incurred in connection
with worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being diligently contested in good faith by appropriate proceedings and not
involving any deposits or advances or borrowed money or the deferred purchase
price of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;
 
(c)           Liens described on Schedule 7.2 as of the Closing Date;
 
(d)           subject to the limitation set forth in Section 7.1(c), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by Borrower or any Subsidiary (and not created in contemplation of such
acquisition) and (iii) Liens that constitute purchase money security interests
on any property securing debt incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within 60 days of the acquisition thereof and attaches
solely to the property so acquired;
 
(e)           attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $250,000 arising in connection with court proceedings;
provided that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings;
 
(f)           easements, encroachments, rights of way, leases, subleases,
restrictions, minor defects or irregularities in title and other similar Liens
not interfering in any material respect with the ordinary conduct of the
business of Borrower or any Subsidiary;
 
(g)           any interest or title of a lessor, sublessor under any lease
(other than a Capital Lease) permitted by this Agreement;
 
(h)           Liens arising from precautionary uniform commercial code financing
statements filed under any lease (other than a Capital Lease) permitted by this
Agreement;
 
(i)           Liens arising under the Loan Documents;
 
(j)           Liens on property of Borrower and its Subsidiaries securing the
Senior Debt and subject to the terms of the Intercreditor Agreement;
 
(k)           the Greenfield Liens;
 
(l)           the replacement, extension or renewal of any Lien permitted by
clause (c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof); and
 
(m)           Liens on any property of the Borrower or any of its Subsidiaries
securing any of their Debt or their other liabilities; provided, however, that
the aggregate outstanding principal amount of all such Debt and other
liabilities shall not exceed $100,000 at any time.
 
7.3.           Subsidiaries.
 

 
 

--------------------------------------------------------------------------------

 

Not, and not suffer or permit any Loan Party Subsidiary to establish or acquire
any Subsidiary.
 
7.4.           Restricted Payments.
 
Not, and not suffer or permit any Loan Party Subsidiary to, (a) make any
dividend or other distribution to any of its equity holders, (b) purchase or
redeem any of its equity interests or any warrants, options or other rights in
respect thereof, (c) pay any management or consulting fees or similar fees to
any of its equity holders or any Affiliate thereof, other than the payment of
reasonable directors fees and the reimbursement of any reasonable out-of-pocket
expenses incurred by any director, (d) make any redemption, prepayment (whether
mandatory or optional), defeasance, repurchase or any other payment in respect
of any Debt that is subordinated to the Obligations, or (e) set aside funds for
any of the foregoing.  Notwithstanding the foregoing, (i) any Subsidiary of the
Borrower may pay dividends or make other distributions to Borrower or to a
Wholly-Owned Domestic Subsidiary of Borrower; and (ii) any Loan Party may make
distributions to Borrower that are used by Borrower to pay federal, state and
local income taxes then due and owing in respect of income from such Loan Party
or any Subsidiary of such Loan Party, franchise taxes and other similar
licensing expenses incurred in the ordinary course of business; provided that
each Loan Party’s aggregate contribution to taxes as a result of the filing of a
consolidated or combined return by Borrower shall not be greater, nor the
aggregate receipt of tax benefits less, than they would have been had such Loan
Party not filed a consolidated or combined return with Borrower, in each case,
so long as no Default or Event of Default is continuing or would arise as a
consequence thereof.
 
7.5.           Mergers; Consolidations; Asset Sales.
 
(a)           Not, and not suffer or permit any Loan Party Subsidiary to, be a
party to any merger or consolidation, except for any such merger or
consolidation of any Subsidiary of Borrower into Borrower (so long as the
Borrower survives such merger) or any Wholly-Owned Domestic Subsidiary of
Borrower, as applicable (so long such Wholly-Owned Domestic Subsidiary survives
such merger).
 
(b)           Not, and not suffer or permit any Loan Party Subsidiary to, sell,
transfer, dispose of, convey or lease any of its assets or equity interests, or
sell or assign with or without recourse any receivables, except for (i) sales of
inventory or used, worn-out or surplus equipment, all in the ordinary course of
business, and (ii) sales and dispositions of assets (excluding any equity
interests of Borrower or any Subsidiary of Borrower) for at least fair market
value (as determined by the Board of Directors of Borrower) so long as at least
75% of the purchase price therefor is in cash and the net book value of all
assets sold or otherwise disposed of in any Fiscal Year does not exceed
$250,000, and, provided that nothing contained herein is intended to prohibit
the issuance of Borrower Stock either on the Closing Date in conformity with the
conditions precedent set forth herein relative thereto or subsequent thereto,
subject at all times to (i) compliance with Section 8.1.11, (ii) the charter and
by laws of Borrower, (iii) the Shareholders Agreement and (iv) applicable law.
 
7.6.           Modification of Organizational Documents.
 
Not, and not suffer or permit the charter, limited liability agreement,
partnership agreement, by-laws or other organizational documents of, Borrower or
any other Loan Party to
 

 
 

--------------------------------------------------------------------------------

 

be amended or modified in any way which could reasonably be expected to
materially adversely affect the interests of Agent or any Lender.
 
7.7.           Use of Proceeds.
 
Not use the proceeds of the Loans for any purposes other than solely as provided
in Section 2.1.
 
7.8.           Transactions with Affiliates and Former Affiliates.
 
Not, and not suffer or permit any Loan Party Subsidiary to, enter into any
transaction with any Affiliate of the Borrower or of any such Subsidiary,
except:
 
(a)           as expressly permitted by this Agreement; or
 
(b)           in the ordinary course of business and pursuant to the reasonable
requirements of the business of such Loan Party or such Subsidiary provided
that, in the case of this clause (ii), upon fair and reasonable terms no less
favorable to such Loan Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary and which are disclosed in writing to the Agent.
 
7.9.           Inconsistent Agreements.
 
Not, and not suffer or permit any other Loan Party to, enter into any agreement
containing any provision which would (a) be violated or breached by any
borrowing by Borrower hereunder or by the performance by Borrower or any other
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit Borrower or any other Loan Party from granting to Agent and Lenders
a Lien on any of its assets that constitute Collateral or (c) other than
pursuant to any agreement in effect on the Closing Date, or pursuant to the Loan
Documents, create or permit to exist or become effective any encumbrance or
restriction on the ability of any other Subsidiary to (i) pay dividends or make
other distributions to Borrower or any other Subsidiary, or pay any Debt owed to
Borrower or any other Loan Party Subsidiary, (ii) make loans or advances to
Borrower or any other Subsidiary or (iii) transfer any of its assets or
properties to Borrower or any other Subsidiary.
 
7.10.           Business Activities.
 
Not, and not suffer or permit any Loan Party Subsidiary to, engage in any line
of business other than the businesses engaged in on the Closing Date and
businesses reasonably related thereto.
 
7.11.           Investments.
 
Not, and not suffer or permit any other Subsidiary to, make or permit to exist
any Investment in any other Person, except the following:
 
(a)           contributions by Borrower to the common equity of any Wholly-Owned
Domestic Subsidiary of Borrower in existence on the Closing Date, or by any
Subsidiary that is a
 

 
 

--------------------------------------------------------------------------------

 

Loan Party to the capital of any other Wholly-Owned Domestic Subsidiary of
Borrower in existence on the Closing Date, so long as the recipient of any such
common equity contribution is the Borrower or at such time is a guarantor of the
Obligations and such guaranty or the Obligations is secured by a pledge of all
of its equity interests and substantially all of its real and personal property,
in each case in accordance with Section 6.8;
 
(b)           Investments constituting Debt permitted by Section 7.1(c);
 
(c)           Contingent Obligations constituting Debt permitted by Section 7.1
or Liens permitted by Section 7.2;
 
(d)           Cash Equivalent Investments;
 
(e)           loans and advances to employees in the ordinary course of business
not to exceed $100,000 in aggregate principal amount at any time outstanding;
and
 
(f)           Investments listed on Schedule 7.11 as of the Closing Date.
 
7.12.           Fiscal Year.
 
Not, and not suffer or permit any other Loan Party Subsidiary to, change its
Fiscal Year.
 
7.13.           Financial Covenants.
 
7.13.1.                Fixed Charge Coverage Ratio.
 
Not and not suffer or permit the Fixed Charge Coverage Ratio for any Computation
Period to be less than the applicable Fixed Charge Coverage Ratio set forth
below at the end of each such Computation Period:
 
Computation  Period Ending
        Amount
June 30, 2011
.6:1
September 30, 2011
.6:1
December 31, 2011
.6:1
March 31, 2012 and thereafter
            1.25:1



7.13.2.                EBITDA.
 
Not and not suffer or permit EBITDA for any Computation Period to be less than
the applicable amount set forth below for such Computation Period.
 
 

--------------------------------------------------------------------------------

 
 
Computation  Period Ending
 
Amount
 
March 31, 2011
  $ 200,000  
June 30, 2011
  $ 350,000  
September 30, 2011
  $ 350,000  
December 31, 2011
  $ 350,000  
March 31, 2012 and thereafter
  $ 600,000  

 
7.13.3.                Capital Expenditures.
 
Not make, and not suffer or permit to be made, Capital Expenditures during each
fiscal period described below to exceed the amount specified below corresponding
thereto:
 
Fiscal Period
 
Capital Expenditures
 
2011 Fiscal Year
  $ 750,000  
2012 Fiscal Year and each
Fiscal Year thereafter
  $ 1,000,000  

 
7.14.           Deposit Accounts and Securities Accounts.
 
Not, and not suffer or permit any Loan Party Subsidiary to, maintain or
establish any deposit account or securities account other than the deposit
accounts and securities accounts set forth on Schedule 7.14 without prior
written notice to Agent and unless Agent, Borrower or such other Loan Party and
the bank or securities intermediary at which such deposit account or securities
account, as applicable, is to be opened or maintained enter into a Control
Agreement regarding such deposit account or securities account, as applicable,
on terms satisfactory to Agent.
 
7.15.           Sale-Leasebacks
 
Not and not suffer or permit any Loan Party Subsidiary to, engage in a sale
leaseback, synthetic lease or similar transaction involving any of its assets.
 
7.16.           Hazardous Substances
 
Not, and not suffer or permit any other Loan Party Subsidiary to, cause or
suffer to exist any release of any Hazardous Substances at, to or from any real
property owned, leased, subleased or otherwise operated or occupied by any Loan
Party Subsidiary that would violate any Environmental Law, form the basis for
any Environmental Claims or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Loan Party
Subsidiary), other than such violations, Environmental Claims and effects that
would not, in the aggregate, be reasonably be expected to have a Material
Adverse Effect.  Notwithstanding the foregoing, under no circumstances will any
Domestic Loan Party Subsidiary cause or suffer to exist any disposal of any
Hazardous Substances at, on, under or in
 

 
 

--------------------------------------------------------------------------------

 

any real property owned, leased, subleased, or otherwise operated or occupied by
any Loan Party Subsidiary.
 
7.17.           Reorganization Plan.
 
Not, and not suffer or permit any other Loan Party Subsidiary shall amend,
supplement or otherwise modify the Reorganization Plan.
 
Section 8.
Events of Default; Remedies.

 
8.1.           Events of Default.
 
Each of the following shall constitute an Event of Default under this Agreement:
 
8.1.1.                Non-Payment of Credit.
 
Default, in the payment when due of the principal of the Loan shall occur; or
default, and continuance thereof for 5 days, in the payment when due of any
interest, fee, or other amount payable by any Loan Party hereunder or under any
other Loan Document shall occur.
 
8.1.2.                Default Under Other Debt.
 
(a)           Any default shall occur under the terms applicable to any Debt
(other than the Obligations) of any Loan Party in an aggregate amount (for all
such Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $1,000,000 and such default shall result in the
acceleration of the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require Borrower or any other Loan Party to
purchase or redeem such Debt or post cash collateral in respect thereof) prior
to its expressed maturity.
 
8.1.3.                Bankruptcy; Insolvency.
 
Any Loan Party becomes insolvent or generally fails to pay, or admits in writing
its inability or refusal to pay, debts as they become due; or any Loan Party
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for such Loan Party or any property thereof, or
makes a general assignment for the benefit of creditors; or, in the absence of
such application, consent or acquiescence, a trustee, receiver or other
custodian is appointed for any Loan Party or for a substantial part of the
property of any thereof and is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of any Loan Party, and if such case or proceeding is not
commenced by such Loan Party, it is consented to or acquiesced in by such Loan
Party, or remains for 60 days undismissed; or any Loan Party takes any action to
authorize, or in furtherance of, any of the foregoing.
 
8.1.4.                Non-Compliance with Loan Documents.
 

 
 

--------------------------------------------------------------------------------

 

          (a) Failure by Borrower or any other Loan Party to comply with or to
perform any covenant set forth in Sections 6.1.1, 6.1.2, 6.1.3, 6.1.4, 6.1.5(a),
6.1.7, 6.3(b) and (c), 6.5, 6.7, and 7; or (b) failure by Borrower or any other
Loan Party to comply with or to perform any other provision of this Agreement or
any other Loan Document applicable to it (and not constituting an Event of
Default under any other provision of this Section 8) and continuance of such
failure described in this clause (b) for 30 days.
 
8.1.5.                Representations; Warranties.
 
Any representation or warranty made by any Loan Party herein or any other Loan
Document is breached or is false or misleading in any material respect, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to Agent or any Lender in connection herewith is
false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.
 
8.1.6.                Pension Plans.
 
(a)           Institution of any steps by any Person to terminate a Pension Plan
if as a result of such termination any Loan Party or any member of the
Controlled ERISA Group could be required to make a contribution to such Pension
Plan, or could incur a liability or obligation to such Pension Plan, in excess
of $250,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; or (c) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Pension
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that Borrower or any other Loan Party or any member of the
Controlled ERISA Group have incurred on the date of such withdrawal) exceeds
$250,000.
 
8.1.7.                Judgments.
 
(a)           Final judgments which exceed an aggregate of $250,000 shall be
rendered against any Loan Party and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within 30 days after
entry or filing of such judgments; or
 
(b)           One or more non-monetary judgments, orders or decrees shall be
rendered against any one or more of the Loan Parties or any of their respective
Subsidiaries which has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.
 
8.1.8.                Invalidity of Collateral Documents.
 
Any Collateral Document shall cease to be in full force and effect; or any Loan
Party or other grantor or pledgor (or any Person by, through or on behalf of any
Loan Party, grantor or pledgor) shall contest in any manner the validity,
binding nature or enforceability of any Collateral Document.
 

 
 

--------------------------------------------------------------------------------

 

     8.1.9.           Invalidity of Intercreditor Provisions.
 
Any subordination provision in any document or instrument governing Debt that is
intended to be subordinated to the Obligations or any subordination provision in
any subordination agreement that relates to any such Debt, or any subordination
provision in any guaranty by any Loan Party of any such Debt, shall cease to be
in full force and effect, or any Person (including the holder of any applicable
Debt) shall contest in any manner the validity, binding nature or enforceability
of any such provision.
 
8.1.10.                Invalidity of Greenfield Intercreditor Agreement.
 
The Greenfield Intercreditor Agreement or any terms or provisions thereof shall
cease to be in full force and effect while the Greenfield Debt is outstanding
and unpaid; or any Loan Party or Greenfield shall contest in any manner the
validity, binding nature or enforceability of the Greenfield Intercreditor
Agreement or any terms or provisions thereof.
 
8.1.11.                Change of Control.
 
(a)           The Control Group shall cease to directly own and control more
than 50% of each class of the outstanding equity interests of Borrower, (b)
Borrower shall cease to, directly or indirectly, own and control 100% of each
class of the outstanding equity interests of each Subsidiary of the Borrower, or
(c) a “Change of Control” or other similar event shall occur, as defined in, or
under, the Greenfield Debt Documents, or other documentation evidencing or
otherwise relating to any Debt.
 
8.2.           Remedies.
 
If any Event of Default described in Section 8.1.3 shall occur, the Loans and
all other Obligations shall become immediately due and payable, all without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, Agent (upon the written request of
Required Lenders) shall declare all or any part of the Loans and other
Obligations to be due and payable, whereupon the Loans and other Obligations
shall become immediately due and payable (in whole or in part, as applicable),
all without presentment, demand, protest or notice of any kind.  Agent shall
promptly advise Borrower of any such declaration, but failure to do so shall not
impair the effect of such declaration.  Notwithstanding the foregoing, the
effect as an Event of Default of any event described in Section 8.1.1 may only
be waived by the written concurrence of each Lender, and the effect as an Event
of Default of any other event described in this Section 8 may be waived by the
written concurrence of Required Lenders.  Any cash collateral delivered
hereunder shall be applied by Agent to any remaining Obligations and any excess
remaining after the Obligations shall have been Paid in Full shall be delivered
to Borrower or as a court of competent jurisdiction may elect.
 

 
 

--------------------------------------------------------------------------------

 
                   
Section 9.   Agent.
 
9.1.           Appointment; Authorization.
 
(a)           Each Lender hereby irrevocably appoints, designates and authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.
 
9.2.           Delegation of Duties.
 
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  Agent shall not be responsible for the negligence or misconduct of any
agent or attorney in fact that it selects with reasonable care.
 
9.3.           Limited Liability.
 
None of Agent or any of its directors, officers, employees or agents shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except to the extent resulting from its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its Obligations hereunder or
thereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or Affiliate of any
Loan Party.
 
9.4.           Reliance.
 
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
 

 
 

--------------------------------------------------------------------------------

 

selected by Agent.  Agent shall be fully justified in failing or refusing to
take any action under this Agreement or any other Loan Document unless it shall
first receive such advice or concurrence of Required Lenders (or all Lenders if
expressly required hereunder) as it deems appropriate and, if it so requests,
confirmation from Lenders of their obligation to indemnify Agent against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of Required Lenders (or all
Lenders if expressly required hereunder) and such request and any action taken
or failure to act pursuant thereto shall be binding upon each Lender.
 
9.5.           Notice of Default.
 
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”.  Agent will
notify Lenders of its receipt of any such notice or any such default in the
payment of principal, interest and fees required to be paid to Agent for the
account of Lenders.  Agent shall take such action with respect to such Event of
Default or Default as may be requested by Required Lenders in accordance with
Section 8; provided that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default or Default as it shall
deem advisable or in the best interest of Lenders.
 
9.6.           Credit Decision.
 
Each Lender acknowledges that Agent has not made any representation or warranty
to it, and that no act by Agent hereafter taken, including any review of the
affairs of Borrower and the other Loan Parties, shall be deemed to constitute
any representation or warranty by Agent to any Lender.  Each Lender represents
to Agent that it has, independently and without reliance upon Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and the
other Loan Parties, and made its own decision to enter into this Agreement and
to extend credit to Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties.  Except for notices, reports and other
documents expressly herein required to be furnished to Lenders by Agent, Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial or other condition or creditworthiness of any Loan Party which may
come into the possession of Agent.
 

 
 

--------------------------------------------------------------------------------

 

    9.7.           Indemnification.
 
Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand Agent and its directors, officers, employees and
agents (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), based on such Lender’s Pro Rata
Share, from and against any and all actions, causes of action, suits, losses,
liabilities, damages and expenses, including Legal Costs, except to the extent
any thereof result from the applicable Person’s own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
its ratable share of any costs or out of pocket expenses (including Legal Costs)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower.  The undertaking
in this Section 9.7 shall survive repayment of the Loan, cancellation of the
Notes, any foreclosure under, or modification, release or discharge of, any or
all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Agent.
 
9.8.           Agent Individually.
 
Agent and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any Loan Party and any Affiliate of any Loan Party as though Agent
were not Agent hereunder and without notice to or consent of any Lender.  Each
Lender acknowledges that, pursuant to such activities, Agent or its Affiliates
may receive information regarding Loan Parties or their Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Loan Party or such Affiliate) and acknowledge that Agent shall be under no
obligation to provide such information to them.  With respect to their portions
of the Loan (if any), Agent and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though Agent were not Agent, and the terms “Lender” and “Lenders” include Agent
and its Affiliates, to the extent applicable, in their individual capacities.
 
9.9.           Successor Agent.
 
Agent may resign as Agent at any time upon 30 days’ prior notice to Lenders.  If
Agent resigns under this Agreement, Required Lenders shall, with (so long as no
Event of Default exists) the consent of Borrower (which shall not be
unreasonably withheld or delayed), appoint from among Lenders a successor agent
for Lenders.  If no successor agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, on behalf after consulting with
Lenders and (so long as no Event of Default exists) Borrower, a successor agent
from among Lenders.  Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent, and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated.  After any retiring Agent’s resignation hereunder as Agent, the
 

 
 

--------------------------------------------------------------------------------

 

provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and Lenders shall perform all of the duties of Agent hereunder
until such time, if any, as Required Lenders appoint a successor agent as
provided for above.
 
9.10.           Collateral Matters.
 
Lenders irrevocably authorize Agent, at its option and in its discretion, (a) to
release any Lien granted to or held by Agent under any Collateral Document (i)
when all Obligations have been Paid in Full; (ii) constituting property sold or
to be sold or disposed of as part of or in connection with any sale or other
disposition permitted hereunder (it being agreed and understood that Agent may
conclusively rely without further inquiry on a certificate of an officer of
Borrower as to the sale or other disposition of property being made in
compliance with this Agreement); or (iii) subject to Section 10.1, if approved,
authorized or ratified in writing by Required Lenders; or (b) to subordinate its
interest in any Collateral to any holder of a Lien on such Collateral which is
permitted by clause (d)(i) or (d)(iii) of Section 7.2 (it being understood that
Agent may conclusively rely on a certificate from Borrower in determining
whether the Debt secured by any such Lien is permitted by Section 7.1(b)).  Upon
request by Agent at any time, Lenders will confirm in writing Agent’s authority
to release, or subordinate its interest in, particular types or items of
Collateral pursuant to this Section 9.10.
 
Section 10.
Miscellaneous.

 
10.1.           Waiver; Amendments.
 
No delay on the part of Agent or any Lender in the exercise of any right, power
or remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by any of them of any right, power or remedy preclude other or further
exercise thereof, or the exercise of any other right, power or remedy.  No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement, the Notes or any of the other Loan Documents (or any
subordination and intercreditor agreement or other subordination provisions
relating to any other Debt) shall in any event be effective unless the same
shall be in writing and approved by Lenders having aggregate Pro Rata Shares of
not less than the aggregate Pro Rata Shares expressly designated herein with
respect thereto or, in the absence of such designation as to any provision of
this Agreement, by Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No amendment, modification, waiver or consent
shall increase any Commitment, extend the date scheduled for payment of any
principal of (except as set forth below) or interest on either Loan or any fees
or other amounts payable hereunder or under the other Loan Documents or reduce
the principal amount of either Loan, the amount or rate of interest thereon
(provided, that Required Lenders may rescind an imposition of default interest
pursuant to Section 2.4.1) or any fees or other amounts payable hereunder or
under the other Loan Documents, without, in each case, the consent of each
Lender directly affected thereby.  No amendment, modification, waiver or consent
shall release any party from its guaranty under the Guarantee and Collateral
 

 
 

--------------------------------------------------------------------------------

 

Agreement or all or any substantial part of the Collateral granted under the
Collateral Documents, change the definition of Required Lenders, change any
provision of this Section 10.1, change the provisions of Section 2.6.2 or reduce
the aggregate Pro Rata Share required to effect any amendment, modification,
waiver or consent, without, in each case, the consent of all Lenders.  No
provision of Section 9 or other provision of this Agreement affecting Agent in
its capacity as such shall be amended, modified or waived without the consent of
Agent.
 
10.2.           Notices.
 
All notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex II or at
such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose.  Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received.  Borrower and Lenders each hereby acknowledge that, from
time to time, Agent may deliver information and notices to Lenders using the
internet service “Intralinks” or any similar service.  Each of Borrower and each
Lender hereby agree that Agent may, in its discretion, utilize Intralinks or any
similar service for such purpose.
 
10.3.           Computations.
 
Unless otherwise specifically provided herein, any accounting term used in this
Agreement (including in Section 7.14 or any related definition) shall have the
meaning customarily given such term in accordance with GAAP, and all financial
computations (including pursuant to Section 7.14 and the related definitions,
and with respect to the character or amount of any asset or liability or item of
income or expense, or any consolidation or other accounting computation)
hereunder shall be computed in accordance with GAAP consistently applied;
provided that if Borrower notifies Agent that Borrower wishes to amend any
covenant in Section 7.14 (or any related definition) to eliminate or to take
into account the effect of any change after the Closing Date in GAAP on the
operation of such covenant (or if Agent notifies Borrower that Required Lenders
wish to amend Section 7.14 (or any related definition) for such purpose), then
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant (or related definition)
is amended in a manner satisfactory to Borrower and Required Lenders.  The
explicit qualification of terms or computations by the phrase “in accordance
with GAAP” shall in no way be construed to limit the foregoing.
 
10.4.           Costs; Expenses.
 
Borrower agrees to pay on demand all reasonable out-of-pocket costs and expenses
of Agent and each Lender (including Legal Costs) in connection with the
preparation, execution, syndication, delivery and administration (including
perfection and protection of Collateral) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any proposed or
 

 
 

--------------------------------------------------------------------------------

 

actual amendment, supplement or waiver to any Loan Document), and all reasonable
out-of-pocket costs and expenses (including Legal Costs) incurred by Agent and
each Lender after an Event of Default in connection with the collection of the
Obligations and enforcement of this Agreement, the other Loan Documents or any
such other documents.  Any such out-of-pocket costs and expenses (including
Legal Costs) not paid by the Company at Closing but paid directly by Castlerigg
shall be deemed to be added to the principal amount of the Castlerigg B Loan on
a dollar for dollar basis and any such out-of-pocket costs and expenses
(including Legal Costs) not paid by the Company at Closing but paid directly by
Fourth Third shall be deemed added on a dollar for dollar basis to the principal
amount of the Fourth Third Loan.  In addition, Borrower agrees to pay, and to
save Agent and Lenders harmless from all liability for, any fees of Borrower’s
auditors in connection with any reasonable exercise by Agent and Lenders of
their rights pursuant to Section 6.2.  All Obligations provided for in this
Section 10.4 shall survive repayment of the Loan, cancellation of the Notes and
termination of this Agreement.
 
10.5.           Indemnification by Borrower.
 
In consideration of the execution and delivery of this Agreement by Agent and
Lenders and the agreement to extend the Commitments provided hereunder, Borrower
hereby agrees to indemnify, exonerate and hold Agent, each Lender and each of
the officers, directors, employees, Affiliates and agents of Agent and each
Lender (each a “Lender Party”) free and harmless from and against any and all
actions, causes of action, suits, losses, liabilities (including, without
limitation, strict liabilities), damages, fines, penalties and expenses,
including Legal Costs (collectively, the “Indemnified Liabilities”), incurred by
Lender Parties or any of them as a result of, or arising out of, or relating to
(a) any repayment of Debt, tender offer, merger, purchase of equity interests,
purchase of assets or other similar or dissimilar transaction financed or
proposed to be financed in whole or in part, directly or indirectly, with the
proceeds of the Loan, (b) the generation, use, handling, recycling, reclamation,
release, emission, discharge, transportation, storage, treatment or disposal of
any Hazardous Substance at any property owned or leased by Borrower or any other
Loan Party, (c) any violation of or liability under any Environmental Laws or
any Environmental Claim with respect to conditions at any property owned or
leased by any Loan Party or the operations conducted thereon, (d) the
investigation, cleanup or remediation of offsite locations at which any Loan
Party or their respective predecessors are alleged to have directly or
indirectly released or disposed of Hazardous Substances and any related
Environmental Claims or (e) the execution, delivery, performance or enforcement
of this Agreement or any other Loan Document by any Lender Party, except to the
extent any such Indemnified Liabilities result from the applicable Lender
Party’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction.  If and to the extent that the foregoing undertaking may
be unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  All Obligations provided
for in this Section 10.5 shall survive repayment of the Loan, cancellation of
the Notes, any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement.
 
10.6.           Marshaling; Payments Set Aside.
 

 
 

--------------------------------------------------------------------------------

 

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other Person or against or in payment of any or all
of the Obligations.  To the extent that Borrower makes a payment or payments to
Agent or any Lender, or Agent or any Lender enforces its Liens or exercises its
rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the extent of such recovery, the obligation hereunder or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred and (b) each Lender severally agrees to pay to Agent upon demand its
ratable share of the total amount so recovered from or repaid by Agent to the
extent paid to such Lender.
 
10.7.           Nonliability of Lenders.
 
The relationship between Borrower on the one hand and Lenders and Agent on the
other hand shall be solely that of borrower and lender.  Neither Agent nor any
Lender shall have any fiduciary responsibility to Borrower.  Neither Agent nor
any Lender undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations.  Execution of this Agreement by Borrower constitutes a full,
complete and irrevocable release of any and all claims which Borrower may have
at law or in equity in respect of all prior discussions and understandings, oral
or written, relating to the subject matter of this Agreement and the other Loan
Documents.  Neither Agent nor any Lender shall have any liability with respect
to, and Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, punitive or consequential damages or liabilities.
 
10.8.           Assignments; Participations.
 
10.8.1.                Assignments.
 
(a)           Any Lender may at any time assign to one or more Eligible
Assignees all or any portion of such Lender’s share of a Loan.  Except as Agent
may otherwise agree, any such assignment (other than any assignment by a Lender
to a Lender or an Affiliate or Approved Fund of a Lender) shall be in a minimum
aggregate amount equal to $2,500,000 or, if less, the entire principal amount of
the Loan being assigned.  Borrower and Agent shall be entitled to continue to
deal solely and directly with such Lender in connection with the interests so
assigned to an Assignee until Agent shall have received and accepted an
effective Assignment Agreement executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500 to be paid by the
Lender to whom such interest is assigned; provided, that no such fee shall be
payable in connection with any assignment by a Lender to a Lender or an
Affiliate or Approved Fund of a Lender.  Any attempted assignment not made in
accordance with this Section 10.8.1 shall be treated as the sale of a
participation under Section 10.8.2.  Borrower shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless Borrower
has expressly objected to such assignment within three Business Days after
notice thereof.
 

 
 

--------------------------------------------------------------------------------

 

        (b)           From and after the date on which the conditions described
above have been met, (i) such Assignee shall be deemed automatically to have
become a party hereto and, to the extent that rights and obligations hereunder
have been assigned to such Assignee pursuant to such Assignment Agreement, shall
have the rights and obligations of a Lender hereunder and (ii) the assigning
Lender, to the extent that rights and obligations hereunder have been assigned
by it pursuant to such Assignment Agreement, shall be released from its rights
(other than its indemnification rights) and obligations hereunder.  Upon the
request of the Assignee (and, as applicable, the assigning Lender) pursuant to
an effective Assignment Agreement, Borrower shall execute and deliver to Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) a Note
in the principal amount of the Assignee’s Pro Rata Share of the Loan.  Each such
Note shall be dated the effective date of such assignment.  Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to Borrower any
prior Note held by it.
 
(c)           Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at one of its offices in the United States a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of each Lender, and principal amount of the Loan owing to,
such Lender pursuant to the terms hereof.  The entries in such register shall be
conclusive, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  Such
register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent.
 
(d)           Notwithstanding the foregoing provisions of this Section 10.8.1 or
any other provision of this Agreement, any Lender may at any time assign all or
any portion of its Pro Rata Share of the Loans held by such Lender at such time
and its Notes (i) as collateral security to a Federal Reserve Bank or, as
applicable, to such Lender’s trustee for the benefit of its investors (but no
such assignment shall release any Lender from any of its obligations hereunder)
and (ii) to (w) an Affiliate of such Lender which is at least 50% owned
(directly or indirectly) by such Lender or by its direct or indirect parent
company, (x) its direct or indirect parent company, (y) to one or more other
Lenders or (z) to a Approved Fund.
 
10.8.2.                Participations.
 
Any Lender may at any time with, so long as no Event of Default is continuing
and such Lender intends to sell more than 50% of its Pro Rata Share (as of such
date) of the Loan, Commitments or other interests hereunder, the consent of the
Borrower sell to one or more Persons participating interests in its Pro Rata
Share of the Loan, Commitments or other interests hereunder (any such Person, a
“Participant”).  In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) Borrower and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (c) all amounts payable by Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender.  Borrower agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the
 

 
 

--------------------------------------------------------------------------------

 

obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 2.6.5.  Borrower also agrees that
each Participant shall be entitled to the benefits of Section 3 and Section 10.5
as if it were a Lender.
 
10.9.           Confidentiality.
 
Agent and each Lender agree to use commercially reasonable efforts (equivalent
to the efforts Agent or such Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to them by any Loan Party and designated as confidential, except that
Agent and each Lender may disclose such information (a) to Persons employed or
engaged by Agent or such Lender or any of their Affiliates (including collateral
managers of Lenders) in evaluating, approving, structuring or administering the
Loan and the Commitments; (b) to any assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 10.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by Agent or such Lender to be compelled
by any court decree, subpoena or legal or administrative order or process; (d)
as, on the advice of Agent’s or such Lender’s counsel, is required by law; (e)
in connection with the exercise of any right or remedy under the Loan Documents
or in connection with any litigation to which Agent or such Lender is a party;
(f) to any nationally recognized rating agency or investor of a Lender that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued or investment decisions with respect to such
Lender; (g) that ceases to be confidential through no fault of Agent or any
Lender; (h) to a Person that is an investor or prospective investor in a
Securitization that agrees that its access to information regarding Borrower and
the Loan and Commitments is solely for purposes of evaluating an investment in
such Securitization and who agrees to treat such information as confidential;
(i) to a Person that is a trustee, collateral manager, servicer, noteholder or
secured party in a Securitization in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization; or (j) to a Person that is an investor or prospective investor
in Fourth Third or any of its Affiliates.  For purposes of this Section,
“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans or the Commitments.  Notwithstanding the foregoing, Borrower consents
to the publication by Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
 
10.10.           Captions.
 
Captions used in this Agreement are for convenience only and shall not affect
the construction of this Agreement.
 
10.11.           Nature of Remedies.
 

 
 

--------------------------------------------------------------------------------

 

All Obligations of Borrower and rights of Agent and Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.  No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
10.12.           Counterparts.
 
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement.  Receipt by telecopy of any executed
signature page to this Agreement or any other Loan Document shall constitute
effective delivery of such signature page.
 
10.13.           Severability.
 
The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.
 
10.14.           Entire Agreement.
 
This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof and any prior
arrangements made with respect to the payment by Borrower of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of Agent or Lenders
 
10.15.           Successors; Assigns.
 
This Agreement shall be binding upon Borrower, Lenders and Agent and their
respective successors and assigns, and shall inure to the benefit of Borrower,
Lenders and Agent and the successors and assigns of Lenders and Agent.  No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  Borrower may not assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of Agent
and each Lender.
 
10.16.           Governing Law.
 
THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 

 
 

--------------------------------------------------------------------------------

 

    10.17.           Forum Selection; Consent to Jurisdiction.
 
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH LOAN PARTY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.  EACH LOAN PARTY
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
10.18.           Waiver of Jury Trial.
 
EACH LOAN PARTY, AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
10.19.           Collateral Agent.
 
Each Lender hereby appoints Fourth Third LLC as its collateral agent under the
Guarantee and Collateral Agreement and agrees that in so acting Fourth Third LLC
will have all the rights, protections, exculpations, indemnities and other
benefits provided to Fourth Third LLC under Section 9 hereof, and authorizes and
directs Fourth Third LLC to take or refrain from taking any and all action that
it deems necessary or advisable in fulfilling its role as Collateral Agent under
the Guarantee and Collateral Agreement.
 
[signature pages follow]

 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.
 
APPLIED NATURAL GAS FUELS, INC.


By:    /s/ Cem Hacioglu                                                         
Name:           Cem Hacioglu
Title:           President, CEO


NEW EARTH LNG, LLC


By:    /s/ Cem Hacioglu                                                         
Name:           Cem Hacioglu
Title:           President, CEO


 
APPLIED LNG TECHNOLOGIES USA, L.L.C.


By:         NEW EARTH LNG, LLC,
its sole member


By:    /s/ Cem Hacioglu                                                         
Name:           Cem Hacioglu
Title:           President, CEO


FLEET STAR, INC.


By:    /s/ Cem Hacioglu                                                         
Name:           Cem Hacioglu
Title:           President, CEO


EARTH LEASING, INC.


By:    /s/ Cem Hacioglu                                                         
Name:           Cem Hacioglu
Title:           President, CEO


ARIZONA LNG, L.L.C.


By:  NEW EARTH LNG, LLC, its sole member


By:    /s/ Cem Hacioglu                                                         
Name:           Cem Hacioglu
Title:           President, CEO

 
 

--------------------------------------------------------------------------------

 



CASTLERIGG PNG INVESTMENTS LLC, as a Lender
By: Castlerigg Master Investments Ltd., Managing Member


By:  /s/ Thomas E.
Sandell                                                                       
Name:   Thomas E. Sandell
 
Title:  Chief Executive Officer of Sandell Asset Management Corp., investment
manager
 






 
 

--------------------------------------------------------------------------------

 

FOURTH THIRD LLC, as Agent and a Lender


By:  /s/ Seth B.
Taube                                                                      
Name:  Seth B. Taube
Title:  Authorized Signatory
 
 

 
 

--------------------------------------------------------------------------------

 
